        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 1 of 74



 1   ARMENTA & SOL, PC
     M. Cris Armenta (SBN 177403)
 2   Credence E. Sol (SBN 219784)
     11440 West Bernardo Court, Suite 300
 3   San Diego, CA 92127
     Telephone: (858) 753-1724
 4   Facsimile: (310) 695-2560
     cris@crisarmenta.com
 5   credence@crisarmenta.com
 6   Attorneys for Plaintiffs
     JOHN DOE, MICHAEL DOE, JAMES DOE,
 7   HENRY DOE, ROBERT DOE, CHRISTOPHER
     DOE, MATTHEW DOE, POLLY ST. GEORGE,
 8   SCOTT DEGROAT, DAVID J. HAYES, DANIEL
     LEE, MISHEL McCUMBER, JEFF PEDERSEN,
 9   JORDAN SATHER, SARAH WESTALL
10                            UNITED STATES DISTRICT COURT
11                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
12    JOHN DOE, an individual; MICHAEL        Case No.
      DOE, an individual; JAMES DOE, an
13    individual; HENRY DOE, an individual;   COMPLAINT FOR BREACH OF
      ROBERT DOE, an individual;              CONTRACT, BREACH OF THE
14    CHRISTOPHER DOE, an individual;         COVENANT OF GOOD FAITH
      MATHEW DOE, an individual; POLLY        AND FAIR DEALING AND
15    ST. GEORGE, an individual; SCOTT        VIOLATION OF THE FIRST
      DEGROAT, an individual; DAVID J.        AMENDMENT
16    HAYES, an individual; DANIEL LEE,
      an individual, MISHEL McCUMBER, an      [Demand for Jury Trial]
17    individual; JEFF PEDERSEN, an
      individual; JORDAN SATHER, an           [Emergency Injunctive Relief
18    individual; SARAH WESTALL, an           Requested]
      individual,
19
                          Plaintiffs,
20
      vs.
21    GOOGLE, LLC., a Delaware limited
      liability company; YOUTUBE LLC, a
22    Delaware limited liability company;
      DOES 1 through 10, inclusive.
23

24                        Defendants.
25

26

27

28
                                              1
                                                                             COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 2 of 74



 1

 2                      PRELIMINARY STATEMENT AND INTRODUCTION

 3           This lawsuit and request for an emergency injunction addresses YouTube’s October 15,

 4   2020, purge of accounts in which YouTube abruptly deleted conservative content from its

 5   platform and terminated the accounts and channels that had hosted that content. YouTube’s

 6   massive de-platforming, which occurred just three weeks before the 2020 Presidential election,

 7   worked to the severe detriment of both conservative content creators and American voters who

 8   seek out their content. YouTube took this draconian action so swiftly that the Plaintiffs,

 9   conservative content creators with whom YouTube had a contractual relationship memorialized by

10   YouTube’s Terms of Service, received no advance notice and were not able to download their

11   own content. Why did YouTube do this? To frustrate the contracts and to mollify its partner,

12   Congress, which just days before had passed H.R. 1154, a resolution condemning the existence of

13   conservative content—which it characterized as conspiracy theories—on the Internet.

14           In this action, Plaintiffs seek immediate and emergency relief from Defendants’ breaches

15   of their contract with Plaintiffs, which have worked to completely deny Plaintiffs the benefits of

16   the contracts and services for which they bargained, to obliterate Plaintiffs’ livelihoods, and to

17   deprive both Plaintiffs and their subscribers of their First Amendment rights. Given that the

18   Presidential election is approaching on November 3 and that Plaintiffs routinely provide news,

19   commentary and information about issues that are directly relevant to that election, Plaintiffs

20   seek immediate and emergency relief by way of a Temporary Restraining Order and/or

21   Injunction to avoid irreparable harm that cannot be cured or later resolved through monetary

22   damages alone. Once the issue of emergency relief has been resolved, Plaintiffs intend to amend

23   this Complaint to add claims for money damages along with causes of action for, inter alia,

24   intentional interference with prospective economic advantage. However, given the urgency of

25   this action, this initial Complaint is directed exclusively to the emergency relief that Plaintiffs

26   seek.

27

28
                                                        2
                                                                                                 COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 3 of 74



 1                                      NATURE OF THE CASE

 2          1.      Brief Overview of Plaintiffs and Their Channels: The fifteen Plaintiffs are

 3   journalists, videographers, advocates, commentators and other individuals who regularly exercise

 4   their right to free speech under the First Amendment of the Constitution of the United States.

 5   Plaintiffs have created seventeen individual news channels and published those channels on the

 6   YouTube platform. Plaintiffs’ channels were categorized on YouTube as “News” or “News and

 7   Politics.” Plaintiffs’ commentaries, channels and videos have had an enormous audience reach

 8   both in the United States and throughout the world. On October 15, 2020, Plaintiffs’ reach was so

 9   widespread that they collectively had more than 4.5 million subscribers to their channels and had

10   attracted more than 771 million views. Taken together, these subscriber counts far exceed the

11   individual viewership of the YouTube accounts maintained by legacy cable, journalism, and news

12   networks such as C-SPAN (806K subscribers), The New York Times (3.21M subscribers), Fox

13   News (6.52M subscribers), MSNBC (3.62M subscribers), NBC News (4.1M), and CBS News

14   (3.06M subscribers). Although it is clear that millions of Americans get their news, information

15   and commentary on issues of national importance from the Plaintiffs’ conservative channels,

16   YouTube excised them and their political viewpoints off the YouTube platform without notice,

17   just days 19 before the 2020 Presidential Election.

18          2.      YouTube is Becoming More Important than Television. YouTube is a popular

19   online service for sharing videos and related content. YouTube’s domain, www.youtube.com,

20   was activated on February 14, 2002. The first YouTube video was published on April 23, 2005.

21   On October 9, 2006, Google purchased YouTube for $1.65 billion. By May 2010, YouTube

22   served more than 2 billion views each day. By March 2013, YouTube was seeing 1 billion

23   monthly active users. According to statistics published by Brandwatch, a leading social

24   intelligence company, 6 out of 10 people prefer online video platforms to live TV, and it is

25   predicted that by 2025, half of the population under the age of 32 will not subscribe to a pay-TV

26   service. YouTube is the world’s second-largest search engine and the world’s second most-visited

27   site (after Google). YouTube, which has 1.9 billion users, is the second most popular social media

28
                                                      3
                                                                                               COMPLAINT
         Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 4 of 74



 1   platform in the United States and the world. Quoting from the Pew Research Center study,

 2   Brandwatch reports that one in five YouTube users say that YouTube is very important to

 3   “understanding things happening in the world.” See https://www.brandwatch.com/blog/youtube-

 4   stats/.

 5             3.   Many Americans Get Their News from Independent YouTube Channels.

 6   According to the Pew Research Center, a nonpartisan think tank based in Washington, D.C. that

 7   provides information about social issues, public opinion and demographic trends shaping the

 8   United States and the world, legacy and independent media are thriving side by side, and

 9   established news organizations no longer have full control over the news Americans watch. Most

10   YouTube news consumers view both legacy and independent news videos on the platform. An

11   extensive survey conducted by the Pew Research Center confirms that independent news channels

12   occupy a prominent position in YouTube’s media ecosystem. The 377 most popular YouTube

13   channels represent a mixture of established news organizations (49%) and independent channels

14   (42%). See Stocking, Gale et al., “Many Americans Get News on YouTube, Where News

15   Organizations and Independent Producers Thrive Side by Side,” Pew Research Center, Sept. 28,

16   2020, https://www.journalism.org/2020/09/28/many-americans-get-news-on-youtube-where-

17   news-organizations-and-independent-producers-thrive-side-by-side/.

18             4.   YouTube Partners with Content Creators, Allowing Them to Create Channels and

19   Publish Content Such as News Channels Pursuant to Their Terms of Service. To create a channel

20   and post videos, Plaintiffs and YouTube agree that their relationship will be governed by

21   YouTube’s published Terms of Service (“TOS”) and their incorporated Community Guidelines.

22   The TOS provide, inter alia, that “YouTube is under no obligation to host or serve Content.”

23   However, once YouTube actually hosts the content, YouTube and the creator agree to be bound

24   by the TOS. When the creator publishes content on YouTube, the terms of the TOS dictate the

25   procedure for content removal and/or account termination. The relevant ground rules are as

26   follows:

27

28
                                                     4
                                                                                             COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 5 of 74



 1                  a.      Accounts May be Removed at Any Time by Their Creators: According to

 2   the TOS, content creators may remove their own content at any time: “Terminations by You.

 3   You may stop using the Service at any time. Follow these instructions to delete the Service from

 4   your Google Account, which involves closing your YouTube channel and removing your data.

 5   You also have the option to download a copy of your data first.”

 6                  b.      YouTube May Terminate or Suspend an Account for Cause: The provision

 7   governing YouTube’s suspension or termination of accounts states as follows: “YouTube may

 8   suspend or terminate your access, your Google account, or your Google account’s access to all or

 9   part of the Service if (a) you materially or repeatedly breach this Agreement; (b) we are required

10   to do so to comply with a legal requirement or a court order; or (c) we believe there has been

11   conduct that creates (or could create) liability or harm to any user, other third party, YouTube or

12   our Affiliates.”

13                  c.      YouTube Must Provide Notice of Terminations and Suspensions: We will

14   notify you with the reason for termination or suspension by YouTube unless we reasonably

15   believe that to do so: (a) would violate the law or the direction of a legal enforcement authority,

16   or would otherwise risk legal liability for YouTube or our Affiliates; (b) would compromise an

17   investigation or the integrity or operation of the Service; or (c) would cause harm to any user,

18   other third party, YouTube or our Affiliates. Where YouTube is terminating your access for

19   Service changes, where reasonably possible, you will be provided with sufficient time to export

20   your Content from the Service.” (Emphasis added.)

21                  d.      The TOS Incorporate Community Guidelines: YouTube’s Community

22   Guidelines include policies against harassment and cyberbullying, which prohibit content that

23   “encourages dangerous or illegal activities that risk serious physical harm or death.” See

24   https://support.google.com/youtube/answer/2801964?hl=en&ref_topic=9282436. YouTube has

25   provided a list of examples of what types of content constitute “harassment and cyberbullying” for

26   the purposes of its Community Guidelines and TOS, including the following: (1) extremely

27   dangerous challenges; (2) dangerous or threatening pranks; (3) instructions to kill or harm;

28
                                                       5
                                                                                               COMPLAINT
         Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 6 of 74



 1   (4) hard drug use or creation; (5) glorifying or encouraging eating disorders; (6) promoting or

 2   glorifying violent events; (7) bypassing payment for digital content or services; and (8) promoting

 3   dangerous remedies or cures.

 4          5.      On October 15, 2020, YouTube Announced an Expansion of Its Hate and

 5   Harassment Policies to Exclude Targeted Content “Used to Justify Real-world Violence,” But Did

 6   Not Actually Amend its TOS Consistent with its Announcement: On October 15, 2020, YouTube

 7   posted a blog post in which it indicated that “Today, we are taking another step in our efforts to

 8   curb hate and harassment by removing more conspiracy theory content used to justify real-world

 9   violence.” See https://blog.youtube/news-and-events/harmful-conspiracy-theories-youtube. In the

10   blog post, the YouTube Team stated that it was “further expanding both our hate and harassment

11   policies to prohibit content that targets an individual or group with conspiracy theories that have

12   been used to justify real-world violence.” Notably, however, with respect to the claimed

13   amendment, YouTube did not actually amend its Terms of Service in the manner it claimed on its

14   blog prior to de-platforming the Plaintiffs.1

15          6.      On October 15, 2020, YouTube Abruptly Instigated a Mass Purge of Conservative

16   Accounts, Including Those Operated by Plaintiffs, Based on Its “Hate and Harassment” Policies,

17   In a Manner That Violated the TOS: On October 15, 2020, YouTube terminated and/or suspended

18   Plaintiffs’ news channels, rendering those channels unviewable, preventing Plaintiffs from

19   providing commentary and news on issues of national importance and preventing Plaintiffs’

20   millions of viewers from accessing commentary and news that they are interested in viewing.

21   YouTube provided Plaintiffs with no advance notice before deleting their channels, thus violating

22   its own TOS, which specifically provide that if YouTube makes “Service changes,” the affected

23   creators “will be provided with sufficient time to export [their] Content from the Service.”

24

25   1
             After the Plaintiffs were de-platformed, YouTube appears to have added the following
26   language to “examples” of its harassment and cyberbullying policy: “Targeting an individual and
     making claims they are involved in human trafficking in the context of a harmful conspiracy
27   theory where the conspiracy is linked to direct threats or violent acts.” However, this change was
     not made until after Plaintiffs were de-platformed. See Exhibit A (YouTube’s October 15, 2020
28   policy); Exhibit B (YouTube’s October 17, 2020 policy).
                                                       6
                                                                                               COMPLAINT
         Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 7 of 74



 1   YouTube did not provide Plaintiffs with any time, let alone “sufficient time,” to export their

 2   Content from the YouTube platform. As a result, many of the Plaintiffs could not even take their

 3   previously posted work to alternative platforms for republication, and they also lost contact with

 4   their millions of subscribers. Moreover, even Plaintiffs who did retain some access to their

 5   content were summarily deprived of the benefits they had bargained and worked for—most

 6   significantly, a large audience built up over many years that they now cannot effectively reach,

 7   and in many cases, cannot even contact over other social media platforms, because those social

 8   media platforms are also purging Plaintiffs’ accounts and similarly situated persons.

 9           7.     YouTube Breached the TOS by Suspending/Terminating Accounts Without Cause

10   as Defined in the TOS: As set forth below with particularity as to each Plaintiff, YouTube

11   breached the TOS because it suspended or terminated the accounts of the Plaintiffs despite the

12   following facts: (a) the Plaintiffs, and each of them, did not repeatedly or materially or breach the

13   Agreement with YouTube; (b) there was no legal requirement or court order with which YouTube

14   had to comply by suspending or terminating the accounts; and (c) YouTube did not believe there

15   was conduct that creates or could create liability or harm to any user or third party, YouTube or its

16   affiliates.

17           8.     YouTube Breached the TOS by Failing to Provide a Reason for Account

18   Suspension/Termination in Compliance with the TOS: As set forth below with particularly as to

19   each Plaintiff, YouTube breached the TOS because it failed to notify each of the Plaintiffs as to

20   “the reason for termination of suspension” by YouTube. (Emphasis added.) The notices that

21   YouTube provided to the Plaintiffs did not identify a specific reason for the termination or

22   suspension of their contracts. Instead, YouTube indicated only that there were two possible

23   reasons and even with respect to those two reasons, YouTube did not indicate how the targeted

24   accounts violated the TOS or incorporated Community Guidelines, stating only that “We'd like to

25   inform you that due to repeated or severe violations of our Community Guidelines

26   (https://www.youtube.com/t/community_guidelines) your YouTube account [account name] has

27   been suspended.” While some of the Plaintiffs received this identical cut-and-paste language from

28
                                                       7
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 8 of 74



 1   the TOS and remain baffled about how their content is alleged to have been out of compliance

 2   and/or what specific content they posted gave rise to the claim that their content was violative of

 3   the Community Guidelines, other Plaintiffs received no notice whatsoever. Was it content about

 4   Hunter Biden and the Ukraine scandal or the ongoing corruption probe? Was it content about

 5   social media censorship? Was it content about anonymous posts on political issues by someone

 6   identifying themselves as “Q” and the persons who read and talk about those posts? Was it posts

 7   about race relations or protests in America? Again, Plaintiffs remain baffled as to what,

 8   specifically in their content led them to be part of the massive de-platforming, other than the

 9   commonality that they are conservative news channels with widespread audience reach.

10          9.      YouTube Violated California Contract Law by Amending the TOS in a Manner

11   that Frustrated Their Purpose: Even if YouTube were to allege that the new amended TOS

12   provisions discussed in its blog applied (even though they did not exist at the time) and it could

13   claim to use that amended policy to entitle YouTube to suspend or terminate Plaintiffs’ accounts,

14   the amended TOS are invalid to the extent that they resulted in a termination of the contracts

15   between the Plaintiffs and YouTube because under California law, a party may not invoke a

16   unilateral right to amend a contract in a such a manner as to frustrate the purpose of the contract.

17   Because YouTube gave no advance notice of its policy, it did not provide Plaintiffs an

18   opportunity to take down any violative content so that they could maintain their contractual

19   relationship with YouTube.

20          10.     YouTube Engaged in State Action by Capitulating to Government Coercion to

21   Terminate Plaintiffs’ Accounts and Thus, Violated Plaintiffs’ Right to Free Speech Under the

22   First Amendment: As set forth above, YouTube “hopped to it” shortly after Congress passed

23   H.R. 1154, a resolution condemning the existence of a certain type of conservative content on

24   social-media platforms. The bill was passed in a political context in which representatives of the

25   largest social-media platforms are regularly being hauled in front of Congressional committees to

26   answer for business practices related to data collection and consumer privacy, powerful members

27   of Congress have openly stated that social media platforms could lose their immunity from suit

28
                                                       8
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 9 of 74



 1   under Section 230 of the Communications Decency Act if they do not cooperate with the

 2   government, Supreme Court Justice Thomas has issued a dissent from denial of certiorari

 3   indicating that the time is ripe for the Supreme Court to entertain a case involving whether

 4   the lower courts have interpreted Section 230 too broadly, and the Department of Justice

 5   (together with eleven states’ Attorney Generals) has filed a blockbuster antitrust case

 6   seeking the breakup of behemoth Google. In other words, YouTube’s position and ability

 7   to do business going forward have become precarious indeed, especially if it refuses to

 8   “play ball” with powerful government officials who hold YouTube and Google’s very

 9   existence in their hands. Plaintiffs contend that in this environment of coercion and

10   pressure, YouTube’s termination of their accounts amounts to state action, rendering it

11   vulnerable to a First Amendment challenge.

12          11.     If YouTube Engaged in State Action, Plaintiffs’ First Amendment Rights

13   Have Been Violated: Because Plaintiffs are citizen journalists who regularly provide

14   news reporting and political commentary to a wide audience of Americans who seek out

15   Plaintiffs’ channels, the First Amendment rights of Plaintiffs’ right to speak and the

16   public’s right to hear are directly implicated. Because YouTube terminated and suspended

17   Plaintiffs’ channels just 19 days before the November 3 election—and because many

18   Americans have been engaged in early voting since October 15—a resolution of the

19   propriety of YouTube’s account terminations and suspensions is urgently required.

20   Plaintiffs seek specific performance of the TOS contract and seek immediate injunctive

21   relief ordering YouTube to restore their channels to the condition in which they existed on

22   October 15, 2020. Because Plaintiffs’ channels address issues of public concern that are

23   highly relevant to the November 3 election and its anticipated aftermath, and because

24   Plaintiffs have been given no time to expeditiously find an alternative platform for the

25   widespread dissemination of their speech, both Plaintiffs and the public will suffer

26   irreparable harm in the absence of an immediate and affirmative injunction.

27

28
                                                      9
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 10 of 74



 1               YOUTUBE ANALYTICS CONCERING EACH OF THE PLAINTIFFS

 2          12.     PLAINTIFF JOHN DOE created a YouTube channel called “JustInformed

 3   Talk” on January 15, 2015. PLAINTIFF JOHN DOE entered into the TOS contract with

 4   YouTube. During the course of the contractual relationship, PLAINTIFF JOHN DOE uploaded

 5   890 videos to the channel, which garnered more than 281,000 subscribers. In the aggregate, the

 6   890 videos were viewed approximately 60,154,395 times. The channel was classified on

 7   YouTube as a news channel. The channel had no history of strikes or prior violations. On

 8   October 15, 2020, YouTube notified PLAINTIFF JOHN DOE that the account was suspended

 9   “due to repeated or severe violations of our Community Guidelines.” No advance notice was

10   given. There was not any notice, nor sufficient notice, to permit PLAINTIFF JOHN DOE to

11   download the content contained on the “Just Informed Talk” news channel.

12         13.      PLAINTIFF MICHAEL DOE created a YouTube channel called “SGT Report

13   *2*” on January 26, 2011, when he entered into the TOS contract with YouTube. During the

14   course of the contractual relationship, PLAINTIFF MICHAEL DOE uploaded 31 videos to the

15   channel, which garnered more than 107,000 subscribers. In the aggregate, the 31 videos were

16   viewed approximately 1,597,694 times. The channel was classified on YouTube as a news

17   channel. The channel had no history of strikes or prior violations. On October 15, 2020,

18   YouTube notified PLAINTIFF MICHAEL DOE that the account was suspended “due to repeated

19   or severe violations of our Community Guidelines.” No advance notice was given. There was not

20   any notice, nor sufficient notice, to permit PLAINTIFF MICHAEL DOE to download the content

21   contained on the “SGT Report *2” news channel.

22          14.     PLAINTIFF MICHAEL DOE created a YouTube channel called “SGTreport” on

23   February 3, 2007 entered into the TOS contract with YouTube. During the course of the

24   contractual relationship, PLAINTIFF MICHAEL DOE uploaded 1,469 videos to the channel,

25   which garnered more than 630,000 subscribers. In the aggregate, the 1,469 videos were viewed

26   approximately 130,503,359 times. The channel was classified on YouTube as a news channel.

27   The channel had no history of strikes or prior violations. On October 15, 2020, YouTube notified

28
                                                    10
                                                                                           COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 11 of 74



 1   PLAINTIFF MICHAEL DOE that the account was suspended “due to repeated or severe

 2   violations of our Community Guidelines.” No advance notice was given. There was not any

 3   notice, nor sufficient notice, to permit PLAINTIFF MICHAEL DOE to download the content

 4   contained on the “SGTreport” news channel.

 5          15.    PLAINTIFF JAMES DOE created a YouTube channel called “X22Report” on

 6   February 4, 2013 and entered into the TOS contract with YouTube. During the course of the

 7   contractual relationship, PLAINTIFF JAMES DOE uploaded 3,721 videos to the channel, which

 8   garnered more than 952,000 subscribers. In the aggregate, the 3,721 videos were viewed

 9   approximately 292,569,198 times. The channel was classified on YouTube as a people channel.

10   The channel had history of a single strike or prior violations. On October 15, 2020, YouTube

11   notified PLAINTIFF JAMES DOE that the account was suspended “due to repeated or severe

12   violations of our Community Guidelines.” No advance notice was given. There was not any

13   notice, nor sufficient notice, to permit PLAINTIFF JAMES DOE to download the content

14   contained on the “X22Report” news channel.

15          16.    PLAINTIFF HENRY DOE created a YouTube channel called “SpaceShot76” on

16   December 15, 2008 and entered into the TOS contract with YouTube. During the course of the

17   contractual relationship, PLAINTIFF HENRY DOE uploaded 792 videos to the channel, which

18   garnered more than 159,000 subscribers. In the aggregate, the 792 videos were viewed

19   approximately 32,227,188 times. The channel was classified on YouTube as an entertainment

20   channel. The channel had no history strikes and only a single violation. On October 15, 2020,

21   YouTube notified PLAINTIFF HENRY DOE that the account was suspended “due to repeated or

22   severe violations of our Community Guidelines.” No advance notice was given. There was not

23   any notice, nor sufficient notice, to permit PLAINTIFF HENRY DOE to download the content

24   contained on the “SpaceShot76” news channel.

25          17.    PLAINTIFF ROBERT DOE created a YouTube channel called “TRUreporting” on

26   May 5, 2015 and entered into the TOS contract with YouTube. During the course of the

27   contractual relationship, PLAINTIFF ROBERT DOE uploaded 707 videos to the channel, which

28
                                                    11
                                                                                            COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 12 of 74



 1   garnered more than 216,000 subscribers. In the aggregate, the 707 videos were viewed

 2   approximately 23,626,051 times. The channel was classified on YouTube as a news channel. The

 3   channel had no history of any strikes. On October 15, 2020, YouTube notified PLAINTIFF

 4   ROBERT DOE that the account was suspended “due to repeated or severe violations of our

 5   Community Guidelines.” No advance notice was given. There was not any notice, nor sufficient

 6   notice, to permit PLAINTIFF ROBERT DOE to download the content contained on the

 7   “TRUreporting” news channel.

 8          18.    PLAINTIFF CHRISTOPHER DOE created a YouTube channel called “RedPill78”

 9   on July 21, 2006 and entered into the TOS contract with YouTube. During the course of the

10   contractual relationship, PLAINTIFF CHRISTOPHER DOE uploaded 800 videos to the channel,

11   which garnered more than 270,000 subscribers. In the aggregate, the 800 videos were viewed

12   approximately 48,764,950 times. The channel was classified on YouTube as a news channel. The

13   channel had a history of a single strike. On October 15, 2020, YouTube notified PLAINTIFF

14   CHRISTOPHER DOE that the account was suspended “due to repeated or severe violations of our

15   Community Guidelines.” No advance notice was given. There was not any notice, nor sufficient

16   notice, to permit PLAINTIFF CHRISTOPHER DOE to download the content contained on the

17   “RedPill78” news channel.

18          19.    PLAINTIFF MATTHEW DOE created a YouTube channel called “Edge of

19   Wonder” on December 6, 2017 and entered into the TOS contract with YouTube. During the

20   course of the contractual relationship, PLAINTIFF MATTHEW DOE uploaded 251 videos to the

21   channel, which garnered more than 467,000 subscribers. In the aggregate, the 251 videos were

22   viewed approximately 38,089,707 times. The channel was classified on YouTube as an

23   entertainment channel. The channel had no history of strikes. On October 15, 2020, YouTube

24   notified PLAINTIFF MATTHEW DOE that the account was suspended “due to repeated or severe

25   violations of our Community Guidelines.” No advance notice was given. There was not any

26   notice, nor sufficient notice, to permit PLAINTIFF MATTHEW DOE to download the content

27   contained on the “Edge of Wonder” entertainment channel.

28
                                                   12
                                                                                            COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 13 of 74



 1          20.    PLAINTIFF POLLY ST. GEORGE created a YouTube channel called

 2   “Amazing Polly” on March 9, 2016 and entered into the TOS contract with YouTube.

 3   During the course of the contractual relationship, PLAINTIFF POLLY ST. GEORGE

 4   uploaded 387 videos to the channel, which garnered more than 375,000 subscribers. In

 5   the aggregate, the 387 videos were viewed approximately 24,660,282 times. The channel

 6   was classified on YouTube as a news channel. The channel had no history of strikes. On

 7   October 15, 2020, YouTube notified PLAINTIFF POLLY ST. GEORGE that the account

 8   was suspended “due to repeated or severe violations of our Community Guidelines.” No

 9   advance notice was given. There was not any notice, nor sufficient notice, to permit

10   PLAINTIFF POLLY ST. GEORGE to download the content contained on the “Amazing

11   Polly” news channel.

12          21.    PLAINTIFF SCOTT DEGROAT created a YouTube channel called “Woke

13   Societies” in April of 2019 and entered into the TOS contract with YouTube. During the course

14   of the contractual relationship, PLAINTIFF SCOTT DEGROAT uploaded approximately 300

15   videos to the channel, which garnered more than 108,000 subscribers. In the aggregate, the

16   approximately 300 videos were viewed over 4,500,000 times. The channel had no history of

17   strikes. On October 15, 2020, YouTube notified PLAINTIFF SCOTT DEGROAT that the

18   account was suspended “due to repeated or severe violations of our Community Guidelines.” No

19   advance notice was given. There was not any notice, nor sufficient notice, to permit PLAINTIFF

20   SCOTT DEGROAT to download the content contained on the “Woke Societies” news channel.

21          22.    PLAINTIFF DAVID J. HAYES created a YouTube channel called “Praying

22   Medic” in July 27, 2010 and entered into the TOS contract with YouTube. During the course of

23   the contractual relationship, PLAINTIFF DAVID J. HAYES uploaded approximately 300 videos

24   to the channel, which garnered more than 391,000 subscribers. In the aggregate, the

25   approximately 300 videos were viewed over 40 million times. The channel had a history of single

26   strike. On October 15, 2020, YouTube notified DAVID J. HAYES that the account was

27   suspended “due to repeated or severe violations of our Community Guidelines.” There was not

28
                                                    13
                                                                                            COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 14 of 74



 1   any notice, nor sufficient notice, to permit PLAINTIFF DAVID HAYES to download the content

 2   contained on the “Praying Medic” news channel.

 3          23.    PLAINTIFF DANIEL LEE created a YouTube channel called “dnajlion7” on

 4   October 11, 2007 and entered into the TOS contract with YouTube. During the course of the

 5   contractual relationship, PLAINTIFF DANIEL LEE uploaded 2,652 videos to the channel, which

 6   garnered more than 113,000 subscribers. In the aggregate, the 2,652 videos were viewed

 7   approximately 28,361,823 times. The channel was classified on YouTube as an education channel.

 8   The channel had no history of active strikes. On October 15, 2020, YouTube notified

 9   PLAINTIFF DANIEL LEE that the account was suspended “due to repeated or severe violations

10   of our Community Guidelines.” No advance notice was given. There was not any notice, nor

11   sufficient notice, to permit PLAINTIFF DANIEL LEE to download the content contained on the

12   “dnajlion7” entertainment channel.

13          24.    PLAINTIFF DANIEL LEE created a YouTube channel called “Daniel Lee” on

14   October 23, 2019 and entered into the TOS contract with YouTube. During the course of the

15   contractual relationship, PLAINTIFF DANIEL LEE uploaded 84 videos to the channel, which

16   garnered more than 30,300 subscribers. In the aggregate, the 84 videos were viewed

17   approximately 999,348 times. The channel had no history of active strikes. On October 15, 2020,

18   YouTube notified PLAINTIFF DANIEL LEE that the account was suspended “due to repeated or

19   severe violations of our Community Guidelines.” No advance notice was given. There was not

20   any notice, nor sufficient notice, to permit PLAINTIFF DANIEL LEE to download the content

21   contained on the “Daniel Lee” channel.

22          25.    PLAINTIFF MISHEL McCUMBER created a YouTube channel called

23   “DeceptionBytes” on July 31, 2011 and entered into the TOS contract with YouTube. During the

24   course of the contractual relationship, PLAINTIFF MISHEL McCUMBER uploaded 1,030 videos

25   to the channel, which garnered more than 69,200 subscribers. In the aggregate, the 1,030 videos

26   were viewed approximately 18,239,613 times. The channel was classified on YouTube as a news

27   channel. The channel had a history of a single copyright strike. YouTube never notified

28
                                                    14
                                                                                           COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 15 of 74



 1   PLAINTIFF MISHEL McCUMBER that the account was suspended or terminated; a user,

 2   however, attempting to access the channel would see the following warning: “due to repeated or

 3   severe violations of our Community Guidelines.” YouTube removed the channel without any

 4   notice to PLAINTIFF MISHEL MCCUMBER. There was not any notice, nor sufficient notice, to

 5   permit PLAINTIFF MISHEL MCCUMBER to download the content contained on the

 6   “DeceptionBytes” entertainment channel.

 7          26.    PLAINTIFF JEFF PEDERSEN created a YouTube channel called

 8   “InTheMatrixxx” on July 11, 2013 and entered into the TOS contract with YouTube. During the

 9   course of the contractual relationship, PLAINTIFF JEFF PEDERSEN uploaded 464 videos to the

10   channel, which garnered more than 76,900 subscribers. In the aggregate, the 464 videos were

11   viewed approximately 4,667,407 times. The channel was classified on YouTube as a people

12   channel. The channel had a few resolved warnings and strikes. On October 15, 2020, YouTube

13   notified PLAINTIFF JEFF PEDERSEN that the account was suspended “due to repeated or severe

14   violations of our Community Guidelines.” No advance notice was given. There was not any

15   notice, nor sufficient notice, to permit PLAINTIFF JEFF PEDERSEN to download the content

16   contained on the “InTheMatrixxx” channel.

17          27.    PLAINTIFF JORDAN SATHER created a YouTube channel called “Destroying

18   the Illusion” on November 24, 2016 and entered into the TOS contract with YouTube. During the

19   course of the contractual relationship, PLAINTIFF JORDAN SATHER uploaded 794 videos to

20   the channel, which garnered more than 238,000 subscribers. In the aggregate, the 794 videos were

21   viewed approximately 30,050,517 times. The channel was classified on YouTube as a people

22   channel. The channel had a history of one copyright strike. On October 15, 2020, YouTube

23   notified PLAINTIFF JORDAN SATHER that the account was suspended “due to repeated or

24   severe violations of our Community Guidelines.” No advance notice was given. There was not

25   any notice, nor sufficient notice, to permit PLAINTIFF JORDAN SATHER to download the

26   content contained on the “Destroying the Illusion” channel.

27          28.    PLAINTIFF JORDAN SATHER created a YouTube channel called “Destroying

28
                                                    15
                                                                                          COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 16 of 74



 1   the Illusion 2.0” and entered into the TOS contract with YouTube. During the course of the

 2   contractual relationship, PLAINTIFF JORDAN SATHER uploaded 13 videos to the channel,

 3   which garnered more than 368,000 subscribers. In the aggregate, the 13 videos were viewed

 4   approximately 11,758,130 times. The channel had no history of strikes. On October 15, 2020,

 5   YouTube notified PLAINTIFF JORDAN SATHER that the account was suspended “due to

 6   repeated or severe violations of our Community Guidelines.” No advance notice was given.

 7   There was not any notice, nor sufficient notice, to permit PLAINTIFF JORDAN SATHER to

 8   download the content contained on the “Destroying the Illusion 2.0” channel.

 9          29.     PLAINTIFF SARAH WESTALL created a YouTube channel called “Sarah

10   Westall” on April 4, 2012 and entered into the TOS contract with YouTube. During the course of

11   the contractual relationship, PLAINTIFF SARAH WESTALL uploaded 665 videos to the

12   channel, which garnered more than 125,000 subscribers. In the aggregate, the 665 videos were

13   viewed approximately 15,367,956 times. The channel was classified on YouTube as a news

14   channel. The channel had a history of copyright strikes and a single guideline strike; however, 10

15   videos were previously removed without any warnings, notices or reasons given. On October 15,

16   2020, YouTube notified PLAINTIFF SARAH WESTALL that the account was suspended “due to

17   repeated or severe violations of our Community Guidelines.” No advance notice was given.

18   There was not any notice, nor sufficient notice, to permit PLAINTIFF SARAH WESTALL to

19   download the content contained on the “Sarah Westall” channel.

20          30.     Recently, politicians from all areas of government have demanded that Big Tech,

21   particularly Google and YouTube, take down content with which they disagree—i.e., content that

22   they consider “harmful,” “offensive,” “conspiracy theories” and the like. Since these demands

23   began, YouTube creators and partners have been excised from the platform, most suddenly on or

24   around October 15.

25          31.     Plaintiffs are aware that in the past, Plaintiffs who have alleged First Amendment

26   violations against Defendants and other members of large social-media companies (collectively,

27   “Big Tech”) have lost because Big Tech is comprised of companies, i.e., they have been

28
                                                     16
                                                                                             COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 17 of 74



 1   considered private, not state, actors, whose actions are not constrained by First

 2   Amendment concerns. However, numerous state actors, as described in the next section

 3   of this Complaint, have pressed Big Tech into their service to combat what those actors

 4   consider to be “harmful” wrongthink on social media. In Blum v. Yaretsky, 457 U.S. 991

 5   (1982), the United States Supreme Court stated that state action may be pleaded,

 6   presumed or proved where “there is a sufficiently close nexus between the State and the

 7   challenged action of the regulated entity so that the action of the latter may be fairly

 8   treated as that of the State itself.” The purpose of this requirement is to assure that

 9   constitutional standards are invoked only when it can be said that the State is responsible

10   for the specific conduct of which the plaintiff complains. Where, as in this case, the state

11   has exercised “coercive power or has provided such significant encouragement, either

12   overt or covert, that the choice must in law be deemed that of the state.”

13     GOVERNMENT ACTORS ENCOURAGED, COERCED, AND THREATENED THE

14                      BIG TECH GIANTS AND THEIR TOP EXECUTIVES

15          32.     Representative Schiff’s 2019 Threat: On February 14, 2019, Representative

16   Schiff sent a letter to Mr. Pichai, which is attached hereto as Exhibit C and incorporated by

17   reference as if it were set forth fully herein (“Schiff 2019 Letter”). The Schiff 2019 Letter was

18   published on official letterhead in Representative Schiff’s capacity as a Congressman, his

19   position on the Permanent Select Committee on Intelligence, and his position as an ex officio

20   member of the Committee on Appropriations. The text of the Schiff 2019 Letter and a press

21   release announcing its existence were posted on Representative Schiff’s official website and can

22   be found at https://schiff.house.gov/news/press-releases/schiff-sends-letter-to-google-facebook-

23   regarding-anti-vaccine-misinformation. The Schiff 2019 Letter was published on official

24   Congressional letterhead. In the 2019 Schiff Letter, Representative Schiff indicated that that he

25   had “discussed with [Mr. Pichar] in other contexts” that Google’s algorithms “are not designed

26   to distinguish quality information from misinformation, and that the consequences of that are

27   particularly troubling for public health issues.” Congressman Schiff indicated that he was

28
                                                       17
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 18 of 74



 1   “pleased to see YouTube’s recent announcement that it will no longer recommend videos that

 2   violate its community guidelines, such as conspiracy theories or medically inaccurate videos,

 3   and encourage further action to be taken related to vaccine misinformation.” Representative

 4   Schiff also demanded that Google respond to numerous questions, menacingly “reminding” Mr.

 5   Pichar that “[a]s more Americans rely on your services as their primary source of information, it

 6   is vital that you take that responsibility with the seriousness it requires, and nowhere more so

 7   than in matters of public health and children’s health.” See Exhibit C. A few months later, at a

 8   July 16, 2019, hearing before the Senate Judiciary Committee on the issue of search-engine

 9   censorship, Google representative Karan Bhatia informed the Senators in attendance that Google

10   had begun “targeting” anti-vaccination speech.

11          33.       Representative Schiff’s 2020 Demands: On April 29, 2020, in the wake of the

12   COVID-19 pandemic, Representative Schiff sent a letter to Sundar Pichai and Susan Wojcicki.

13   The letter is attached hereto as Exhibit D and incorporated by reference as if it were set forth in

14   full herein (“Schiff 2020 Letter”). The Schiff 2020 Letter was published on official Congressional

15   letterhead and signed by “Adam B. Schiff, Member of Congress” in his official capacity and as

16   the Chairman of the Permanent Select Committee on Intelligence and an ex officio member of the

17   Committee on Appropriations. The Schiff 2020 Letter was also published on Representative

18   Schiff’s official Twitter account, @RepAdamSchiff, an account with more than 2.3 million

19   followers. It was “liked” by more than 12,700 other Twitter users and was directly retweeted

20   more than 5,400 times; see https://twitter.com/RepAdamSchiff/status/1255902443390599169.

21   The post on Twitter was retweeted by YouTube CEO Susan Wojcicki, see

22   https://twitter.com/SusanWojcicki/status/1256304911446208512. Ms. Wojcicki responded

23   directly to Representative Schiff and acknowledged her company’s “partnership” with

24   Representative Schiff and other government actors or Congress itself: “Thanks for reaching out.

25   @YouTube, we’re working every day to protect people from misinformation and help them find

26   authoritative information. We appreciate your partnership and will continue to consult2 with

27

28
            2
                The standard definitions of the term “consult” are to “have regard to,” “ask the advice of
                                                        18
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 19 of 74



 1   Members of Congress as we address the evolving issues around #COVID19.” (Emphasis added.)

 2   See Exhibit E. Ms. Wojcicki also appeared on CNN and acknowledged that YouTube would

 3   comply with Representative Schiff’s request—to “raise authoritative information”—and promised

 4   that YouTube would identify, remove and delete videos that were “medically unsubstantiated” or

 5   that disagreed with the World Health Organization.

 6          34.     The Schiff 2020 Letter addressed the public health crisis and what Representative

 7   Schiff described as the need for Americans “to receive the best information possible so that they

 8   can keep themselves, their families and their communities healthy.” After providing examples of

 9   content that the Congressman deemed “harmful medical information,” he urged the letter’s

10   recipients to take action as follows:

11          Though the best protection is removing or downgrading harmful content before
            users engage with it, that is not always possible. As you are likely aware,
12          Facebook recently announced plans to display messages to any users who have
            engaged with harmful coronavirus-related misinformation that has since been
13          removed from the platform and connect them with resources from the World
            Health Organization. I urge you to adopt a similar practice for YouTube users
14          and others who engage with harmful information on your platform, to proactively
            inform them and direct them to authoritative, medically accurate resources. While
15          taking down harmful misinformation is a crucial step, mitigating the harms
            from false content that is removed requires also ensuring that those users who
16          accessed it while it was available have as high a likelihood of [sic] possible of
            viewing the facts as well.
17
     See Exhibit E. On information and belief, the purpose and effect of the Schiff 2020 Letter
18
     was to pressure Google/YouTube into doing Representative Schiff’s bidding through the
19
     veiled threat that attends a public directive issued by a powerful member of Congress with
20
     significant power to institute and force the passage of laws to regulate Google/YouTube
21
     and its subsidiaries in innumerable ways that would affect its business operations.
22
             35.    Speaker Pelosi’s Threat to Strip Big Tech of Section 230 Protections:
23
     During a podcast with Silicon Valley journalist Kara Swisher, Speaker of the House
24
     Nancy Pelosi made the following statement about CDA 230 immunity: “It is a gift to them
25
     and I don’t think that they are treating it with the respect that they should, and so I think
26

27
     opinion of” or to “deliberate together,” an act that occurs before a decision is made. See
28   https://www.merriam-webster.com/dictionary/consult
                                                       19
                                                                                                 COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 20 of 74



 1   that that could be a question mark and in jeopardy… I do think that for the privilege of 230, there

 2   has to be a bigger sense of responsibility on it. And it is not out of the question that that could be

 3   removed.”

 4          36.     Speaker Pelosi’s June 2020 Threat: On June 16, 2020, Speaker Pelosi participated

 5   in an international online Georgetown University Institute on Data Democracy and Politics event

 6   titled “Forum on COVID-19 Social Media Disinformation.” The forum was publicly

 7   livestreamed on YouTube on June 16, 2020. The forum’s events included working groups whose

 8   stated purpose was to combat “disinformation.” The participants included both government

 9   officials and representatives from various social media platforms. The event moderator described

10   Speaker Pelosi as a “very influential leader[].” Speaker Pelosi stated, “The American people,

11   including social media platform employees, are demanding an end to the exploitation of the

12   public’s health, financial security, and lives. Congress, employees, advertisers, and the public

13   must work as one to shine a bright light on the division and the disinformation proliferating

14   online. And together, we must send a message to social media executives. You will be held

15   accountable for your misconduct.”

16          37.     Introduction of House Resolution 1154: On August 25, 2020, a resolution was

17   introduced in the House of Representatives to condemn a “movement” that it sloppily referred to

18   “QAnon,” which the resolution claimed consists of conspiracy theories that undermine the public

19   trust. In reality, “Q” is the presumed author (or authors) of anonymous posts and links on

20   political issues of national importance and “QAnons” are people who read the posts and study the

21   information contained therein. According to a survey reported on by Forbes Magazine, 56%

22   percent of Republicans believe that “QAnon” theory is “mostly or partly true” and 4% of

23   Democrats think the theory is “partly true.”

24          38.     While conspiracy theories abound, particularly on today’s fast-moving information

25   superhighway, never since McCarthyism have the government and its actors moved so quickly to

26   condemn and excise them from public debate. From a historical perspective, many accounts of

27   current events that were once lambasted as outlandish conspiracy theories have proven to be true

28
                                                       20
                                                                                                 COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 21 of 74



 1   and have been reported by legacy media as such. Following are only a few “conspiracy

 2   theories” that turned out to be true: (1) the U.S. Department of the Treasury poisoned

 3   alcohol during Prohibition and people died; (2) the U.S. Public Health Service lied about

 4   treating black men with syphilis for more than 40 years in the Tuskegee Syphilis

 5   Experiment; (3) more than 100 million Americans received a polio vaccine contaminated

 6   with a potential cancer-causing virus; (4) parts of the Gulf of Tonkin Incident, which led

 7   to the U.S. intervention in Vietnam, never happened; (5) the government tested the effects

 8   of LSD on unwitting American and Canadian citizens; (6) in 1974, the CIA secretly

 9   resurfaced a sunken Soviet submarine with three nuclear-armed ballistic missiles; (7) the

10   U.S. government sold weapons to Iran, violating an embargo, and used the money to

11   support Nicaraguan militants; and (8) a public-relations firm organized congressional

12   testimony that propelled America’s involvement in the Persian Gulf War. See

13   https://www.businessinsider.com/true-government-conspiracies-2013-12.

14   Notwithstanding the fact that some ideas once dismissed as “conspiracy theories” have

15   turned out to reflect historical truth, when it comes to ideas about current events that

16   challenge the government, Congress, with YouTube as its partner, appears prepared to

17   launch a second McCarthy era. Is stifling the debate and characterizing divergent political

18   views and research and commentary related to “conspiracy theories” what our Founders

19   would have wanted?

20         39.      Types of Power Wielded by the State Actors: Although Speaker Pelosi and

21   Representative Schiff may not have the power to pass legislation on their own, they

22   certainly wield influence sufficient to coerce and substantially encourage the Defendants

23   and, on information and belief, have done so. This power is wielded through not only

24   inquiry letters and demand letters from Congress, such as Exhibits C and D but also public

25   statements such as those made by Speaker Pelosi that Big Tech will be held “accountable”.

26   Furthermore, both Representative Schiff and Speaker Pelosi represent California, where

27   all of the Defendants have their principal places of business. In addition, the state actors

28
                                                      21
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 22 of 74



 1   referenced above and Committees of Congress have the power to call the Defendants’ executives

 2   before various committees and bodies of Congress to testify, as they did in 2018 and 2020, and

 3   did so again just last week.

 4          40.      The Senate Demands Google CEO Appear to Testify on the Hill About

 5   Censorship: As a demonstration of the power wielded by members of Congress over presumably

 6   private actors such as Google, on October 1, 2020, the Senate Commerce Committee voted to

 7   compel the testimony of the CEOs of Facebook, Google and Twitter to mark the start of a new

 8   Congressional war on what it characterizes as hate speech, misinformation and political bias on

 9   social media. The Senate Commerce Committee authorized the issuance of subpoenas for

10   Facebook CEO Mark Zuckerberg, Google CEO Sundar Pichai, and Twitter CEO Jack Dorsey to

11   force them to appear at a planned hearing if they do not agree to do so voluntarily. The Senate

12   Committee indicated the testimony is needed to "to reveal the extent of influence that their

13   companies have over American speech during a critical time in our democratic process,"

14   according to Sen. Roger Wicker, the Mississippi Republican who heads the committee. In other

15   words, while the Democratic-controlled House passed House Resolution 1154 encouraging

16   censorship, the Republican-controlled Senate will be asking hard questions of Big Tech.

17   Plaintiffs are at the heart of this political and constitutional debate.

18          41.      The Department of Justice Sued Google for Antitrust Violations: On October 20,

19   2020, the Department of Justice, along with eleven State Attorneys General, sued Google for

20   violating federal antitrust laws. “Today, millions of Americans rely on the Internet and online

21   platforms for their daily lives. Competition in this industry is vitally important, which is why

22   today’s challenge against Google—the gatekeeper of the Internet—for violating antitrust laws is a

23   monumental case both for the Department of Justice and for the American people,” said Attorney

24   General William Barr.

25           42.     The Passage of House Resolution 1154: On October 2, 2020, the United States

26   House of Representatives passed House Resolution 1154, the introduction of which is described

27   above, entitled “Condemning QAnon and rejecting the conspiracy theories it promotes.” The

28
                                                         22
                                                                                               COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 23 of 74



 1   House Resolution is attached as Exhibit F. The record of Congressional actions with

 2   respect to H.R. 1154 are attached as Exhibit G. In H.R. 1154, the House condemned

 3   “QAnon” and noted that “conspiracy theories” undermine trust in America’s democratic

 4   institutions, encourage rejection of objective reality, and deepen our Nation’s political

 5   polarization.” The House resolved to condemn “QAnon,” “condemn groups and all other

 6   groups and ideologies … that contribute to the spread of unfounded conspiracy theories

 7   and that encourage Americans to destroy public and private property and attach law

 8   enforcement officers” and “urge[] all Americans … to seek information from authoritative

 9   sources and to engage in political debate from a common factual foundation.” There is no

10   question that there is a legitimate existing public debate over what is “authoritative

11   information” and whether it is legitimate to question or challenge politicians and

12   government officials. There is no question that Plaintiffs’ speech and the rights of

13   Americans to hear it is at the heart of this public debate that is ongoing in the halls of

14   Congress.

15          43.     The fact that Congress, or at least the House of Representatives, has

16   condemned political speech with which it does not agree in H.R. 1154 and that YouTube

17   almost immediately purged Plaintiffs’ content raises the strongest inference that YouTube

18   acted at the direct behest and encouragement of the United States House of

19   Representatives.

20                                         INJUNCTIVE RELIEF

21          44.     Plaintiffs are entitled to preliminary and permanent injunctions. Defendants

22   are acting and threatening to act under color of state law, both in a nexus with the

23   government and in joint action with the government, to deprive Plaintiffs of their

24   constitutional rights. Plaintiffs will suffer irreparable injury and will continue to suffer a

25   real and immediate threat of irreparable injury as a result of the continued censorship of

26   their political speech on YouTube. Plaintiffs have no plain, adequate, or speedy remedy at

27   law.

28
                                                       23
                                                                                                  COMPLAINT
         Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 24 of 74



 1                                         GENERAL ALLEGATIONS

 2           A.      Jurisdiction and Venue

 3           45.    This is a civil action seeking damages, declaratory relief, and injunctive relief

 4   under the laws of the United States, including but not limited to the First Amendment, the Equal

 5   Protection Clause, and 42 U.S.C. § 1983. Plaintiffs also seek damages and injunctive relief under

 6   California state law, where not preempted by Federal law.

 7           46.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

 8   question), 28 U.S.C. § 1343 (civil rights), 28 U.S.C. § 2201 (declaratory relief), and 28 U.S.C.

 9   § 1367 (supplemental jurisdiction).

10           47.    Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

11   §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

12   and equitable powers of this Court.

13           48.    This Court has personal jurisdiction over Defendants because all Defendants have

14   “continuous, systematic” ties to California and/or their principal place of business is within this

15   District.

16           49.    Venue in this District is proper because a substantial part of the acts and omissions

17   giving rise to the claims occurred in this district and the parties have selected the Northern

18   District of California pursuant to written contract, contained in their Terms of Service, which bind

19   the parties.

20           B.     The Parties3

21           50.    PLAINTIFF JOHN DOE at all relevant times herein was a resident of Bakersfield,

22   California. PLAINTIFF JOHN DOE is the creator of the channel “JustInformed Talk,” which

23   was on YouTube until October 15, 2020, when Google/YouTube terminated or suspended the

24   channel.

25

26

27   3
         Pursuant to Federal Rule of Civil Procedure 10(a), the DOE Plaintiffs and POLLY ST.
28   GEORGE proceed anonymously.
                                                 24
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 25 of 74



 1          51.    PLAINTIFF MICHAEL DOE at all relevant times herein was a resident of

 2   Stillwater, Minnesota. PLAINTIFF MICHAEL DOE is the creator of channels “SGTreport” and

 3   “SGT Report *2*,” which were on YouTube until October 15, 2020, when Google/YouTube

 4   terminated or suspended the channels.

 5          52.    PLAINTIFF JAMES DOE at all relevant times herein was a resident of

 6   Wellington, Florida. PLAINTIFF JAMES DOE is the creator of the channel “X22Report,”

 7   which was on YouTube until October 15, 2020, when Google/YouTube terminated or

 8   suspended the channels.

 9          53.    PLAINTIFF HENRY DOE at all relevant times herein was a resident of

10   Rhode Island. PLAINTIFF HENRY DOE is the creator of the channel “SpaceShot76,”

11   which was on YouTube until October 15, 2020, when Google/YouTube terminated or

12   suspended the channel.

13          54.    PLAINTIFF ROBERT DOE at all relevant times herein was a resident of

14   Greenville, South Carolina. PLAINTIFF ROBERT DOE is the creator of the channel

15   “TRUreporting,” which was on YouTube until October 15, 2020, when Google/YouTube

16   terminated or suspended the channel.

17          55.    PLAINTIFF CHRISTOPHER DOE at all relevant times herein was a

18   resident of Lansing, Michigan, California. PLAINTIFF CHRISTOPHER DOE is the

19   creator of the channel “RedPill78,” which was on YouTube until October 15, 2020, when

20   Google/YouTube terminated or suspended the channel.

21          56.    PLAINTIFF MATTHEW DOE at all relevant times herein was a resident of

22   Flushing, New York. PLAINTIFF MATTHEW DOE is the creator of the channel “Edge

23   of Wonder,” which was on YouTube until October 15, 2020, when Google/YouTube

24   terminated or suspended the channel.

25          57.    PLAINTIFF POLLY ST. GEORGE at all relevant times herein was a

26   resident of Kingston, Ontario. PLAINTIFF POLLY ST. GEORGE is the creator of the

27

28
                                                  25
                                                                                        COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 26 of 74



 1   channel “Amazing Polly,” which was on YouTube until October 15, 2020, when

 2   Google/YouTube terminated or suspended the channel.

 3          58.     PLAINTIFF SCOTT DEGROAT at all relevant times herein was a resident

 4   of Campbell Hall, New York. PLAINTIFF SCOTT DEGROAT is the creator of the channel

 5   “Woke Societies” which was on YouTube until October 15, 2020, when Google/YouTube

 6   terminated or suspended the channel.

 7          59.     PLAINTIFF DAVID J HAYES at all relevant times herein was a resident of

 8   Gilbert, Arizona. PLAINTIF DAVID J. HAYES is the creator of the channel “Praying Medic”

 9   which was on YouTube until October 15, 2020, when Google/YouTube terminated or suspended

10   the channel.

11          60.     PLAINTIFF DANIEL LEE at all relevant times herein was a resident of Juneau,

12   Alaska. PLAINTIFF DANIEL LEE is the creator of the channels “dnajlion7” and “Daniel Lee”

13   which were on YouTube until October 15, 2020, when Google/YouTube terminated or suspended

14   the channel.

15          61.     PLAINTIFF MISHEL McCUMBER at all relevant times herein was a resident of

16   Baton Rouge, Louisiana. PLAINTIFF MISHEL McCUMBER is the creator of the channel

17   “Deception Bytes,” which was on YouTube until October 15, 202,0 when Google/YouTube

18   terminated or suspended the channel.

19          62.     PLAINTIFF JEFF PEDERSEN at all relevant times herein was a resident of Palm

20   City, Florida. PLAINTIFF JEFF PEDERSEN is the creator of the channel “InTheMatrixxx

21   Bytes,” which was on YouTube until October 15, 202,0 when Google/YouTube terminated or

22   suspended the channel.

23          63.     PLAINTIFF JORDAN SATHER at all relevant times herein was a resident of Gig

24   Harbor, Washington. PLAINTIFF JORDAN SATHER is the creator of the channels “Destroying

25   the Illusion” and “Destroying the Illusion 2.0,” which were on YouTube until October 15, 2020,

26   when Google/YouTube terminated or suspended the channel.

27

28
                                                    26
                                                                                          COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 27 of 74



 1           64.    PLAINTIFF SARAH WESTALL at all relevant times herein was a resident

 2   of Inner Grove Heights, Minnesota. PLAINTIFF SARAH WESTALL is the creator of the

 3   channel “Sarah Westall,” which was on YouTube until October 15, 2020, when

 4   Google/YouTube terminated or suspended the channel.

 5           65.    Defendant Google, LLC, is a Delaware corporation with its principal place

 6   of business in Mountain View, California.

 7           66.    Defendant YouTube, LLC is a Delaware limited liability company with its

 8   principal place of business in San Mateo, California.

 9           67.    Defendants DOES 1 through 5 are responsible in some manner for the

10   events and happenings herein alleged, as well as for the damages alleged.

11           68.   DOES 6 through 10 are responsible in some manner for the events and

12   happenings herein alleged, as well as for the damages alleged.

13                                          CAUSES OF ACTION

14                                      FIRST CLAIM FOR RELIEF

15                                           (Breach of Contract)

16       (By Plaintiff JOHN DOE Against Defendant YouTube, LLC and Does 1 Through 10)

17           69.   Plaintiffs incorporate and reallege the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19           70.   A valid contract, to wit, YouTube’s Terms of Service for content creators,

20   exists between the parties; that contract can be found at

21   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

22   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

23   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

24   terminate the channels unless it fit into one of the three reasons for account termination or

25   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

26   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

27   suspension with sufficient time for them to download content.

28
                                                      27
                                                                                               COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 28 of 74



 1           71.    Plaintiff JOHN DOE did all, or substantially all, of the significant things that the

 2   contract required him to do; alternatively, Plaintiff JOHN DOE was excused from doing them.

 3           72.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 4   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 5   give Plaintiff JOHN DOE notice sufficient to allow him to download his content; and (4) failed to

 6   provide the appeals process it promised.

 7           73.    Plaintiff JOHN DOE has been harmed by Defendant YouTube’s failure to comply

 8   with the contract.

 9           74.    Plaintiff JOHN DOE is entitled to specific performance of the contract.

10           75.    Plaintiff JOHN DOE is entitled to injunctive relief.

11           76.    Plaintiff JOHN DOE is also entitled to his costs of suit and attorney fees pursuant

12   to the Terms of Service.

13                                     SECOND CLAIM FOR RELIEF

14                                            (Breach of Contract)

15    (By Plaintiff MICHAEL DOE Against Defendant YouTube, LLC and Does 1 Through 10)

16           77.    Plaintiffs incorporate and reallege the allegations contained in the preceding

17   paragraphs as if set forth in full herein.

18           78.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

19   between the parties; that contract can be found at

20   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

21   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

22   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the channels

23   unless it fit into one of the three reasons for account termination or suspension; (4) allow the

24   posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and (5)

25   notify the Plaintiffs in advance of any termination or suspension with sufficient time for them to

26   download content.

27

28
                                                       28
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 29 of 74



 1           79.    Plaintiff MICHAEL DOE did all, or substantially all, of the significant

 2   things that the contract required him to do; alternatively, Plaintiff MICHAEL DOE was

 3   excused from doing them.

 4           80.    Defendant YouTube failed to comply with the contract in that it: (1) failed

 5   to give the advance notice; (2) terminated and suspended Plaintiff’s channel without

 6   cause; (3) failed to give Plaintiff MICHAEL DOE notice sufficient to allow him to

 7   download his content; and (4) failed to provide the appeals process it promised.

 8           81.    Plaintiff MICHAEL DOE has been harmed by Defendant YouTube’s

 9   failure to comply with the contract.

10           82.    Plaintiff MICHAEL DOE is entitled to specific performance of the contract.

11           83.    Plaintiff MICHAEL DOE is entitled to injunctive relief.

12           84.    Plaintiff MICHAEL DOE is also entitled to his costs of suit and attorney

13   fees pursuant to the Terms of Service.

14                                     THIRD CLAIM FOR RELIEF

15                                           (Breach of Contract)

16      (By Plaintiff JAMES DOE Against Defendant YouTube, LLC and Does 1 Through 10)

17           85.   Plaintiffs incorporate and reallege the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19           86.   A valid contract, to wit, YouTube’s Terms of Service for content creators,

20   exists between the parties; that contract can be found at

21   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

22   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

23   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

24   terminate the channels unless it fit into one of the three reasons for account termination or

25   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

26   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

27   suspension with sufficient time for them to download content.

28
                                                      29
                                                                                               COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 30 of 74



 1          87.     Plaintiff JAMES DOE did all, or substantially all, of the significant things that the

 2   contract required him to do; alternatively, Plaintiff JAMES DOE was excused from doing them.

 3          88.     Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 4   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 5   give Plaintiff JAMES DOE notice sufficient to allow him to download his content; and (4) failed

 6   to provide the appeals process it promised.

 7          89.     Plaintiff JAMES DOE has been harmed by Defendant YouTube’s failure to

 8   comply with the contract.

 9          90.     Plaintiff JAMES DOE is entitled to specific performance of the contract.

10          91.     Plaintiff JAMES DOE is entitled to injunctive relief.

11          92.     Plaintiff JAMES DOE is also entitled to his costs of suit and attorney fees pursuant

12   to the Terms of Service.

13                                    FOURTH CLAIM FOR RELIEF

14                                           (Breach of Contract)

15     (By Plaintiff HENRY DOE Against Defendant YouTube, LLC and Does 1 Through 10)

16          93.    Plaintiffs incorporate and reallege the allegations contained in the preceding

17   paragraphs as if set forth in full herein.

18          94.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

19   between the parties; that contract can be found at

20   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

21   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was

22   flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the

23   channels unless it fit into one of the three reasons for account termination or suspension; (4)

24   allow the posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines;

25   and (5) notify the Plaintiffs in advance of any termination or suspension with sufficient time for

26   them to download content.

27

28
                                                      30
                                                                                               COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 31 of 74



 1          95.     Plaintiff HENRY DOE did all, or substantially all, of the significant things

 2   that the contract required him to do; alternatively, Plaintiff HENRY DOE was excused

 3   from doing them.

 4          96.     Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 5   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3)

 6   failed to give Plaintiff HENRY DOE notice sufficient to allow him to download his

 7   content; and (4) failed to provide the appeals process it promised.

 8          97.     Plaintiff HENRY DOE has been harmed by Defendant YouTube’s failure

 9   to comply with the contract.

10          98.     Plaintiff HENRY DOE is entitled to specific performance of the contract.

11          99.     Plaintiff HENRY DOE is entitled to injunctive relief.

12          100.    Plaintiff HENRY DOE is also entitled to his costs of suit and attorney fees

13   pursuant to the Terms of Service.

14                                      FIFTH CLAIM FOR RELIEF

15                                            (Breach of Contract)

16     (By Plaintiff ROBERT DOE Against Defendant YouTube, LLC and Does 1 Through 10)

17           101. Plaintiffs incorporate and reallege the allegations contained in the preceding

18   paragraphs as if set forth in full herein.

19           102. Plaintiffs incorporate and reallege the allegations contained in the preceding

20   paragraphs as if set forth in full herein.

21           103. A valid contract, to wit, YouTube’s Terms of Service for content creators,

22   exists between the parties; that contract can be found at

23   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

24   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

25   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

26   terminate the channels unless it fit into one of the three reasons for account termination or

27   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

28
                                                        31
                                                                                                   COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 32 of 74



 1   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or suspension

 2   with sufficient time for them to download content.

 3           104.    Plaintiff ROBERT DOE did all, or substantially all, of the significant things that

 4   the contract required him to do; alternatively, Plaintiff ROBERT DOE was excused from doing

 5   them.

 6           105.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 7   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 8   give Plaintiff ROBERT DOE notice sufficient to allow him to download his content; and

 9   (4) failed to provide the appeals process it promised.

10           106.    Plaintiff ROBERT DOE has been harmed by Defendant YouTube’s failure to

11   comply with the contract.

12           107.    Plaintiff ROBERT DOE is entitled to specific performance of the contract.

13           108.    Plaintiff ROBERT DOE is entitled to injunctive relief.

14           109.    Plaintiff ROBERT DOE is also entitled to his costs of suit and attorney fees

15   pursuant to the Terms of Service.

16                                          SIXTH CLAIM FOR RELIEF

17                                                 (Breach of Contract)

18                   (By Plaintiff CHRISTOPHER DOE Against Defendant YouTube, LLC

19                                                and Does 1 Through 10)

20           110.    Plaintiffs incorporate and reallege the allegations contained in the preceding

21   paragraphs as if set forth in full herein.

22           111.    Plaintiffs incorporate and reallege the allegations contained in the preceding

23   paragraphs as if set forth in full herein.

24           112.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

25   between the parties; that contract can be found at

26   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

27   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

28
                                                        32
                                                                                               COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 33 of 74



 1   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the

 2   channels unless it fit into one of the three reasons for account termination or suspension;

 3   (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s Community

 4   Guidelines; and (5) notify the Plaintiffs in advance of any termination or suspension with

 5   sufficient time for them to download content.

 6          113.    Plaintiff CHRISTOPHER DOE did all, or substantially all, of the

 7   significant things that the contract required him to do; alternatively, Plaintiff

 8   CHRISTOPHER DOE was excused from doing them.

 9          114.    Defendant YouTube failed to comply with the contract in that it: (1) failed

10   to give the advance notice; (2) terminated and suspended Plaintiff’s channel without

11   cause; (3) failed to give Plaintiff CHRISTOPHER DOE notice sufficient to allow him to

12   download his content; and (4) failed to provide the appeals process it promised.

13          115.    Plaintiff CHRISTOPHER DOE has been harmed by Defendant YouTube’s

14   failure to comply with the contract.

15          116.    Plaintiff CHRISTOPHER DOE is entitled to specific performance of the

16   contract.

17          117.    Plaintiff CHRISTOPHER DOE is entitled to injunctive relief.

18          118.    Plaintiff CHRISTOPHER DOE is also entitled to his costs of suit and

19   attorney fees pursuant to the Terms of Service.

20                                    SEVENTH CLAIM FOR RELIEF

21                                            (Breach of Contract)

22                 (By Plaintiff MATTHEW DOE Against Defendant YouTube, LLC

23                                          and Does 1 Through 10)

24           110. Plaintiffs incorporate and reallege the allegations contained in the preceding

25   paragraphs as if set forth in full herein.

26           111. Plaintiffs incorporate and reallege the allegations contained in the preceding

27   paragraphs as if set forth in full herein.

28
                                                       33
                                                                                               COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 34 of 74



 1          112. A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

 2   between the parties; that contract can be found at

 3   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

 4   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

 5   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the channels

 6   unless it fit into one of the three reasons for account termination or suspension; (4) allow the

 7   posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and (5)

 8   notify the Plaintiffs in advance of any termination or suspension with sufficient time for them to

 9   download content.

10          113.    Plaintiff MATTHEW DOE did all, or substantially all, of the significant things

11   that the contract required him to do; alternatively, Plaintiff MATTHEW DOE was excused from

12   doing them.

13          114.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

14   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

15   give Plaintiff MATTHEW notice sufficient to allow him to download his content; and (4) failed

16   to provide the appeals process it promised.

17          115.    Plaintiff MATTHEW DOE has been harmed by Defendant YouTube’s failure to

18   comply with the contract.

19          116.    Plaintiff MATTHEW DOE is entitled to specific performance of the contract.

20          117.    Plaintiff MATTHEW DOE is entitled to injunctive relief.

21          118.    Plaintiff MATTHEW DOE is also entitled to his costs of suit and attorney fees

22   pursuant to the Terms of Service.

23

24

25

26

27

28
                                                      34
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 35 of 74



 1                                     EIGHTH CLAIM FOR RELIEF

 2                                            (Breach of Contract)

 3               (By Plaintiff POLLY ST. GEORGE Against Defendant YouTube, LLC

 4                                          and Does 1 Through 10)

 5           119.   Plaintiffs incorporate and reallege the allegations contained in the preceding

 6   paragraphs as if set forth in full herein.

 7           120.   Plaintiffs incorporate and reallege the allegations contained in the preceding

 8   paragraphs as if set forth in full herein.

 9           121.   A valid contract, to wit, YouTube’s Terms of Service for content creators,

10   exists between the parties; that contract can be found at

11   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

12   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

13   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

14   terminate the channels unless it fit into one of the three reasons for account termination or

15   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

16   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

17   suspension with sufficient time for them to download content.

18           122.   Plaintiff POLLY ST. GEORGE did all, or substantially all, of the

19   significant things that the contract required her to do; alternatively, Plaintiff POLLY ST.

20   GEORGE was excused from doing them.

21           123.   Defendant YouTube failed to comply with the contract in that it: (1) failed

22   to give the advance notice; (2) terminated and suspended Plaintiff’s channel without

23   cause; (3) failed to give Plaintiff POLLY ST. GEORGE notice sufficient to allow her to

24   download her content; and (4) failed to provide the appeals process it promised.

25           124.   Plaintiff POLLY ST. GEORGE has been harmed by Defendant YouTube’s

26   failure to comply with the contract.

27

28
                                                      35
                                                                                               COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 36 of 74



 1           125.    Plaintiff POLLY ST. GEORGE is entitled to specific performance of the contract.

 2           126.    Plaintiff POLLY ST. GEORGE is entitled to injunctive relief.

 3           127.    Plaintiff POLLY ST. GEORGE is also entitled to her costs of suit and attorney

 4   fees pursuant to the Terms of Service.

 5                                            NINTH CLAIM FOR RELIEF

 6                                                 (Breach of Contract)

 7                      (By Plaintiff SCOTT DEGROAT Against Defendant YouTube, LLC

 8                                                and Does 1 Through 10)

 9           128.    Plaintiffs incorporate and reallege the allegations contained in the preceding

10   paragraphs as if set forth in full herein.

11           129.    Plaintiffs incorporate and reallege the allegations contained in the preceding

12   paragraphs as if set forth in full herein.

13           130.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

14   between the parties; that contract can be found at

15   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

16   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

17   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the channels

18   unless it fit into one of the three reasons for account termination or suspension; (4) allow the

19   posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and (5)

20   notify the Plaintiffs in advance of any termination or suspension with sufficient time for them to

21   download content.

22           131.    Plaintiff SCOTT DEGROAT did all, or substantially all, of the significant things

23   that the contract required him to do; alternatively, Plaintiff SCOTT DEGROAT was excused from

24   doing them.

25           132.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

26   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

27

28
                                                       36
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 37 of 74



 1   give Plaintiff SCOTT DEGROAT notice sufficient to allow him to download his content;

 2   and (4) failed to provide the appeals process it promised.

 3           133.   Plaintiff SCOTT DEGROAT has been harmed by Defendant YouTube’s failure to

 4   comply with the contract.

 5           134.   Plaintiff SCOTT DEGROAT is entitled to specific performance of the

 6   contract.

 7           135.   Plaintiff SCOTT DEGROAT is entitled to injunctive relief.

 8           136.   Plaintiff SCOTT DEGROAT is also entitled to his costs of suit and attorney

 9   fees pursuant to the Terms of Service.

10                                     TENTH CLAIM FOR RELIEF

11                                            (Breach of Contract)

12                  (By Plaintiff DAVID J. HAYES Against Defendant YouTube, LLC

13                                          and Does 1 Through 10)

14           137.   Plaintiffs incorporate and reallege the allegations contained in the preceding

15   paragraphs as if set forth in full herein.

16           138.   Plaintiffs incorporate and reallege the allegations contained in the preceding

17   paragraphs as if set forth in full herein.

18           139.   A valid contract, to wit, YouTube’s Terms of Service for content creators,

19   exists between the parties; that contract can be found at

20   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

21   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

22   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

23   terminate the channels unless it fit into one of the three reasons for account termination or

24   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

25   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

26   suspension with sufficient time for them to download content.

27

28
                                                      37
                                                                                               COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 38 of 74



 1           140.    Plaintiff DAVID J. HAYES did all, or substantially all, of the significant things

 2   that the contract required him to do; alternatively, Plaintiff DAVIDF J. HAYES was excused

 3   from doing them.

 4           141.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

 5   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

 6   give Plaintiff DAVID J. HAYES notice sufficient to allow him to download his content; and

 7   (4) failed to provide the appeals process it promised.

 8           142.    Plaintiff DAVID J. HAYES has been harmed by Defendant YouTube’s failure to

 9   comply with the contract.

10           143.    Plaintiff DAVID J. HAYES is entitled to specific performance of the contract.

11           144.    Plaintiff DAVID J. HAYES is entitled to injunctive relief.

12           Plaintiff DAVID J. HAYES is also entitled to his costs of suit and attorney fees pursuant

13   to the Terms of Service.

14                                   ELEVENTH CLAIM FOR RELIEF

15                                            (Breach of Contract)

16                    (By Plaintiff DANIEL LEE Against Defendant YouTube, LLC

17                                          and Does 1 Through 10)

18           145.    Plaintiffs incorporate and reallege the allegations contained in the preceding

19   paragraphs as if set forth in full herein.

20           146.    Plaintiffs incorporate and reallege the allegations contained in the preceding

21   paragraphs as if set forth in full herein.

22           147.    A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

23   between the parties; that contract can be found at

24   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

25   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

26   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the channels

27   unless it fit into one of the three reasons for account termination or suspension; (4) allow the

28
                                                       38
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 39 of 74



 1   posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and

 2   (5) notify the Plaintiffs in advance of any termination or suspension with sufficient time

 3   for them to download content.

 4           148.   Plaintiff DANIEL LEE did all, or substantially all, of the significant things

 5   that the contract required him to do; alternatively, Plaintiff DANIEL LEE was excused

 6   from doing them.

 7           149.   Defendant YouTube failed to comply with the contract in that it: (1) failed

 8   to give the advance notice; (2) terminated and suspended Plaintiff’s channel without

 9   cause; (3) failed to give Plaintiff DANIEL LEE notice sufficient to allow him to

10   download his content; and (4) failed to provide the appeals process it promised.

11           150.   Plaintiff DANIEL LEE has been harmed by Defendant YouTube’s failure

12   to comply with the contract.

13           151.   Plaintiff DANIEL LEE is entitled to specific performance of the contract.

14           152.   Plaintiff DANIEL LEE is entitled to injunctive relief.

15           153.   Plaintiff DANIEL LEE is also entitled to his costs of suit and attorney fees

16   pursuant to the Terms of Service.

17                                   TWELFTH CLAIM FOR RELIEF

18                                            (Breach of Contract)

19              (By Plaintiff MISHEL McCUMBER Against Defendant YouTube, LLC

20                                          and Does 1 Through 10)

21           154.   Plaintiffs incorporate and reallege the allegations contained in the preceding

22   paragraphs as if set forth in full herein.

23           155.   Plaintiffs incorporate and reallege the allegations contained in the preceding

24   paragraphs as if set forth in full herein.

25           156.   A valid contract, to wit, YouTube’s Terms of Service for content creators,

26   exists between the parties; that contract can be found at

27   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

28
                                                      39
                                                                                              COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 40 of 74



 1   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels was

 2   flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the

 3   channels unless it fit into one of the three reasons for account termination or suspension; (4) allow

 4   the posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and (5)

 5   notify the Plaintiffs in advance of any termination or suspension with sufficient time for them to

 6   download content.

 7           157.    Plaintiff MISHEL McCUMBER did all, or substantially all, of the significant

 8   things that the contract required him to do; alternatively, Plaintiff MISHEL McCUMBER was

 9   excused from doing them.

10           158.    Defendant YouTube failed to comply with the contract in that it: (1) failed to give

11   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

12   give Plaintiff MISHEL McCUMBER notice sufficient to allow him to download his content; and

13   (4) failed to provide the appeals process it promised.

14           159.    Plaintiff MISHEL McCUMBER has been harmed by Defendant YouTube’s

15   failure to comply with the contract.

16           160.    Plaintiff MISHEL McCUMBER is entitled to specific performance of the contract.

17           161.    Plaintiff MISHEL McCUMBER is entitled to injunctive relief.

18           162.    Plaintiff MISHEL McCUMBER is also entitled to his costs of suit and attorney

19   fees pursuant to the Terms of Service.

20                                       THIRTEENTH CLAIM FOR RELIEF

21                                                 (Breach of Contract)

22                       (By Plaintiff JEFF PEDERSEN Against Defendant YouTube, LLC

23                                                and Does 1 Through 10)

24           163.    Plaintiffs incorporate and reallege the allegations contained in the preceding

25   paragraphs as if set forth in full herein.

26           164.    Plaintiffs incorporate and reallege the allegations contained in the preceding

27   paragraphs as if set forth in full herein.

28
                                                       40
                                                                                               COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 41 of 74



 1          165.    A valid contract, to wit, YouTube’s Terms of Service for content creators,

 2   exists between the parties; that contract can be found at

 3   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

 4   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

 5   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

 6   terminate the channels unless it fit into one of the three reasons for account termination or

 7   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

 8   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

 9   suspension with sufficient time for them to download content.

10          166.    Plaintiff JEFF PEDERSEN did all, or substantially all, of the significant

11   things that the contract required him to do; alternatively, Plaintiff JEFF PEDERSEN was

12   excused from doing them.

13          167.    Defendant YouTube failed to comply with the contract in that it: (1) failed

14   to give the advance notice; (2) terminated and suspended Plaintiff’s channel without

15   cause; (3) failed to give Plaintiff JEFF PEDERSEN notice sufficient to allow him to

16   download his content; and (4) failed to provide the appeals process it promised.

17          168.    Plaintiff JEFF PEDERSEN has been harmed by Defendant YouTube’s

18   failure to comply with the contract.

19          169.    Plaintiff JEFF PEDERSEN is entitled to specific performance of the

20   contract.

21          170.    Plaintiff JEFF PDERSON is entitled to injunctive relief.

22          171.    Plaintiff JEFF PEDERSEN is also entitled to his costs of suit and attorney

23   fees pursuant to the Terms of Service.

24

25

26

27

28
                                                      41
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 42 of 74



 1                                       FOURTEENTH CLAIM FOR RELIEF

 2                                                 (Breach of Contract)

 3                       (By Plaintiff JORDAN SATHER Against Defendant YouTube, LLC

 4                                                and Does 1 Through 10)

 5          172.     Plaintiffs incorporate and reallege the allegations contained in the preceding

 6   paragraphs as if set forth in full herein.

 7          173.     Plaintiffs incorporate and reallege the allegations contained in the preceding

 8   paragraphs as if set forth in full herein.

 9          174.     A valid contract, to wit, YouTube’s Terms of Service for content creators, exists

10   between the parties; that contract can be found at

11   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do, inter

12   alia, the following things: (1) inform Plaintiffs when one of their videos or channels was flagged,

13   stricken, or taken down; (2) provide an appeals process; (3) not suspend or terminate the channels

14   unless it fit into one of the three reasons for account termination or suspension; (4) allow the

15   posting of Plaintiffs’ videos unless they violated YouTube’s Community Guidelines; and (5)

16   notify the Plaintiffs in advance of any termination or suspension with sufficient time for them to

17   download content.

18          175.     Plaintiff JORDAN SATHER did all, or substantially all, of the significant things

19   that the contract required him to do; alternatively, Plaintiff JORDAN SATHER was excused from

20   doing them.

21          176.     Defendant YouTube failed to comply with the contract in that it: (1) failed to give

22   the advance notice; (2) terminated and suspended Plaintiff’s channel without cause; (3) failed to

23   give Plaintiff JORDAN SATHER notice sufficient to allow him to download his content; and

24   (4) failed to provide the appeals process it promised.

25          177.     Plaintiff JORDAN SATHER has been harmed by Defendant YouTube’s failure to

26   comply with the contract.

27          178.     Plaintiff JORDAN SATHER is entitled to specific performance of the contract.

28
                                                       42
                                                                                                COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 43 of 74



 1          179.    Plaintiff JORDAN SATHER is entitled to injunctive relief.

 2          180.    Plaintiff JORDAN SATHER is also entitled to his costs of suit and attorney fees

 3   pursuant to the Terms of Service.

 4                                  FIFTEENTH CLAIM FOR RELIEF

 5                                            (Breach of Contract)

 6             (By Plaintiff SARAH WESTALL Against Defendant YouTube, LLC

 7                                      and Does 1 Through 10)

 8          181.    Plaintiffs incorporate and reallege the allegations contained in the preceding

 9   paragraphs as if set forth in full herein.

10          182.    Plaintiffs incorporate and reallege the allegations contained in the preceding

11   paragraphs as if set forth in full herein.

12          183.    A valid contract, to wit, YouTube’s Terms of Service for content creators,

13   exists between the parties; that contract can be found at

14   https://www.youtube.com/static?template=terms. In the contract, YouTube agreed to do,

15   inter alia, the following things: (1) inform Plaintiffs when one of their videos or channels

16   was flagged, stricken, or taken down; (2) provide an appeals process; (3) not suspend or

17   terminate the channels unless it fit into one of the three reasons for account termination or

18   suspension; (4) allow the posting of Plaintiffs’ videos unless they violated YouTube’s

19   Community Guidelines; and (5) notify the Plaintiffs in advance of any termination or

20   suspension with sufficient time for them to download content.

21          184.    Plaintiff SARAH WESTALL did all, or substantially all, of the significant

22   things that the contract required her to do; alternatively, Plaintiff SARAH WESTALL was

23   excused from doing them.

24          185.    Defendant YouTube failed to comply with the contract in that it: (1) failed to

25   give the advance notice; (2) terminated and suspended Plaintiff’s channel without cause;

26   (3) failed to give Plaintiff SARAH WESTALL notice sufficient to allow her to download

27   her content; and (4) failed to provide the appeals process it promised.

28
                                                      43
                                                                                               COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 44 of 74



 1          186.      Plaintiff SARAH WESTALL has been harmed by Defendant YouTube’s failure to

 2   comply with the contract.

 3          187.      Plaintiff SARAH WESTALL is entitled to specific performance of the contract.

 4          188.      Plaintiff SARAH WESTALL is entitled to injunctive relief.

 5          189.      Plaintiff SARAH WESTALL is also entitled to her costs of suit and attorney fees

 6   pursuant to the Terms of Service.

 7                                       SIXTEENTH CLAIM FOR RELIEF

 8                           (Breach of the Covenant of Good Faith and Fair Dealing)

 9                  (By All Plaintiffs Against Defendant YouTube LLC and Does 1 through 10)

10          190.      Plaintiffs incorporate and reallege the allegations contained in the preceding

11   paragraphs as if set forth in full herein.

12          191.      Plaintiffs and Defendant entered into a contract consisting of the Terms of Service.

13          192.      Plaintiffs did all, or substantially all of the significant things that the contract

14   required them to do, or they were excused from having to do those things.

15          193.      All conditions required for Defendant’s performance had occurred.

16          194.      Defendant unfairly interfered with Plaintiffs’ right to receive the benefits of the

17   contract by, inter alia, taking down Plaintiffs’ videos and channels without notice.

18          195.      Defendant also unfairly interfered with Plaintiffs’ right to receive the benefits of

19   the contract by invoking a unilateral right to amend the contract in a such a manner as to frustrate

20   its purpose.

21          196.      Plaintiffs are entitled to injunctive relief.

22          197.      Plaintiffs are also entitled to their costs of suit.

23                                     SEVENTEENTH CLAIM FOR RELIEF

24                                     (Freedom of Speech – First Amendment)

25                                      (By All Plaintiffs Against All Defendants)

26          198.      Plaintiff incorporates and realleges the allegations contained in the preceding

27   paragraphs as if set forth in full herein.

28
                                                          44
                                                                                                     COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 45 of 74



 1         199.      The First Amendment to the United States Constitution protects the right to

 2   free speech.

 3         200.      By reason of the speech restrictions set forth above, including but not limited

 4   to the removal of Plaintiffs’ news and political videos, Defendants, encouraged and coerced

 5   under color of law by government actors, have deprived Plaintiffs of their right to engage

 6   in a protected speech in violation of the Free Speech Clause of the First Amendment in that

 7   Defendants are preventing Plaintiffs from expressing a message based on its content and

 8   viewpoint, thereby denying the use of a forum to those whose views various government

 9   actors find unacceptable. Alternatively, Defendants have deprived Plaintiffs’ American

10   viewers of their right to hear Plaintiffs’ views.

11         201.      The restriction on Plaintiffs’ speech is content- and viewpoint-based in

12   violation of the Free Speech Clause of the First Amendment.

13         202.      Defendants’ true purpose for adopting the conduct at issue here was to

14   silence the viewpoints expressed by Plaintiffs’ speech. Consequently, Defendants’ true

15   purpose for adopting the resolution was to silence disfavored viewpoints in violation of the

16   Free Speech Clause of the First Amendment to the United States Constitution.

17         203.      YouTube acts as a state actor because it has moved to ban videos by

18   Plaintiffs (and videos expressing similar views by other YouTube content creators) based

19   on the encouragement, coercion, and/or threats of powerful government officials.

20   Accordingly, YouTube performs an exclusively and traditionally public function by

21   regulating free speech within a public forum. Accordingly, speech cannot be arbitrarily,

22   unreasonably, or discriminatorily excluded, regulated, or restricted on the basis of

23   viewpoint or the identity of the speaker.

24         204.      Plaintiffs’ videos, which are designed to educate the public, constitute

25   expressive speech and activity protected by the First Amendment to the United States

26   Constitution.

27

28
                                                         45
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 46 of 74



 1         205.     YouTube has restricted Plaintiffs’ speech and expressive conduct based on

 2   subjective, vague, and overbroad criteria that give YouTube unfettered and unbridled

 3   discretion to censor speech for any or no reason, no matter how arbitrary or capricious.

 4   Those criteria further fail to convey a sufficiently definite warning to Plaintiffs and the public as

 5   to what is prohibited or restricted. YouTube’s adoption and application of those criteria on its

 6   face violates Plaintiffs’ right to free speech as guaranteed by the First Amendment. Further, that

 7   invidious potential has been borne out and evidenced by YouTube’s application of its policies and

 8   procedures to censor Plaintiffs, who do not know what they have done wrong, what they could do

 9   differently, or how they could change their videos so that they could be reinstated.

10         206.     YouTube also applies its censorship criteria, including the Terms of Use and

11   Community Guidelines, as a pretext to censor and restrict Plaintiffs’ speech based on both on the

12   content of the speech (pursuant to the government’s directions) and Plaintiffs’ political

13   viewpoints. YouTube’s application of its criteria and corresponding restraints on Plaintiffs’

14   speech is arbitrary and capricious and/or is based on political, religious, or other animus towards

15   the identity and viewpoints of the speaker, not the actual content of the speech.

16         207.     Further, Plaintiffs are so restrained and punished because YouTube prevents their

17   fans and followers from accessing political speech and commenting on that political speech.

18   Accordingly, YouTube’s actions impinge on and violate Plaintiffs’ and their audiences’ right to

19   free association and assembly.

20         208.     When they censored Plaintiffs’ speech, Defendants were acting pursuant to

21   government actions and threats against them, express or implied, that compelled them to take a

22   particular action, to wit, to take down YouTube videos that contradicted the views of powerful

23   government officials.

24         209.     In the alternative, when they censored Plaintiffs’ speech, Defendants were acting

25   jointly with the government to take down YouTube videos that contradicted the views of

26   powerful government officials.

27

28
                                                       46
                                                                                                 COMPLAINT
       Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 47 of 74



 1            210.   The material taken down by Defendants was not obscene, lewd, lascivious,

 2   filthy, excessively violent, harassing, or otherwise objectionable.

 3            211.   When Defendants took down Plaintiffs’ material, they were not acting in good

 4   faith.

 5            212.   No compelling, significant, or legitimate reason justifies Defendants’

 6   actions. Even if such interests did exist to justify YouTube’s restriction and demonetization

 7   rules generally, the restrictions imposed on Plaintiffs’ speech are not narrowly or

 8   reasonably tailored to further such interests, because they sweep within their ambit political

 9   speech that does not violate YouTube’s rules in any way. Given Google/YouTube’s

10   monopolistic control over search results, including both video search results and online

11   video streaming, Plaintiffs have no alternative if they wish to have a reasonable opportunity

12   to reach their intended audience.

13            213.   YouTube’s discriminatory policies and application of those policies are not

14   viewpoint neutral, are unreasonable in time, place, and manner, and are unreasonable in

15   relation to the nature, purpose, and use of the forum. They impose an unreasonable prior

16   restraint on Plaintiffs’ protected political speech, motivated by impermissible

17   discrimination against Plaintiffs’ viewpoint.

18            214.   YouTube’s wrongful actions were taken with oppression, fraud, malice

19   and/or are arbitrary and capricious, and as part of its normal course of business, effectuated

20   through both the Google/YouTube algorithms and human agents. Furthermore, YouTube

21   acted with the intent to deprive Plaintiffs and their viewers of their rights under the United

22   States constitution.

23            215.   As a direct and proximate result of Defendants’ violations of clearly

24   established law under the First Amendment, Plaintiffs have suffered, and continues to

25   suffer, immediate and irreparable injury in fact, including lost income, reduced viewership,

26   and damage to brand, reputation, and goodwill, for which there exists no adequate remedy

27   at law.

28
                                                      47
                                                                                                COMPLAINT
        Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 48 of 74



 1                                            PRAYER FOR RELIEF

 2          WHEREFORE, Plaintiffs ask this Court:

 3          A)      To preliminarily and permanently enjoin Defendants’ continued violation of

 4   YouTube’s TOS and require them to restore Plaintiffs’ YouTube channels and videos to the state

 5   they were in on October 15, 2020;

 6          B)      To preliminarily and permanently enjoin Plaintiffs’ speech restriction and its

 7   application to Plaintiffs’ speech as set forth in this Complaint;

 8          C)      To award Plaintiffs their reasonable attorney fees, costs and expenses; and

 9          D)      To grant such other and further relief as this Court should find just and proper.

10

11   Dated: October 26, 2020                            ARMENTA & SOL, PC

12

13                                                            /s M. Cris Armenta
                                                By:
14                                                    M. Cris Armenta
                                                      Attorneys for Plaintiffs JOHN DOE, MICHAEL
15
                                                      DOE, JAMES DOE, HENRY DOE, ROBERT
16                                                    DOE, CHRISTOPHER DOE, MATTHEW DOE,
                                                      POLLY ST. GEORGE, SCOTT DEGROAT
17                                                    DAVID J. HAYES, DANIEL LEE, MISHEL
                                                      McCUMBER, JEFF PEDERSEN, JORDAN
18                                                    SATHER, SARAH WESTALL
19
20

21

22

23

24

25

26

27

28
                                                       48
                                                                                               COMPLAINT
     Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 49 of 74



 1

 2                                    REQUEST FOR JURY TRIAL

 3      Plaintiffs hereby request a trial by jury.
 4      Dated: October 26, 2020                       ARMENTA & SOL, PC
 5

 6                                                         /s M. Cris Armenta
                                            By:
 7                                                   M. Cris Armenta
 8                                                   Attorneys for Plaintiffs JOHN DOE, MICHAEL
                                                     DOE, JAMES DOE, HENRY DOE, ROBERT
 9                                                   DOE, CHRISTOPHER DOE, MATTHEW DOE,
                                                     POLLY ST. GEORGE, SCOTT DEGROAT,
10                                                   DAVID J. HAYES, DANIEL LEE, MISHEL
                                                     McCUMBER, JEFF PEDERSEN, JORDAN
11                                                   SATHER, SARAH WESTALL
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     49
                                                                                       COMPLAINT
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 50 of 74




             EXHIBIT A
                                                Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 51 of 74
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV
                                                                                                                                                                  👤     ⍰❎
190 captures                                                                                                                                      15                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                    2019 2020 2021   ▾ About this capture




     Harassment and cyberbullying policy

                    Harassment and Cyberbullying Policy: YouTube Community Guidelines




                  The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                  protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                  role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                  below. You can also check out this page for a full list of our guidelines.



          We recently announced some updates on our harassment policy to better protect creators and users. The policy below
          has been updated to re ect these changes.


     Content that threatens individuals is not allowed on YouTube. We also do not allow content that targets an individual with
     prolonged or malicious insults based on intrinsic attributes, including their protected group status or physical traits.
                                              Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 52 of 74
    If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV
                                                                                                                                                                  👤     ⍰❎
     Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
190 captures                                                                                                                                      15                    f 🐦
30 Marthe
       2015channel.
            - 20 Oct 2020For tips and best practices to stay safe, keep your account secure, and protect your privacy, check out this        2019 2020 2021   ▾ About this capture
     Help Center article.

    If speci c threats are made against you and you feel unsafe, report it directly to your local law enforcement agency.



    What this means for you
    If you're posting content
    Don’t post content on YouTube if it ts any of the descriptions noted below.

    • Content that features prolonged name calling or malicious insults (such as racial slurs) based on their intrinsic
       attributes. These attributes include their protected group status, physical attributes, or their status as a survivor of
       sexual assault, domestic abuse, child abuse etc.
    • Content uploaded with the intent to shame, deceive or insult a minor. A minor is de ned as a person under the legal
       age of majority. This usually means anyone younger than 18 years old, but the age of a minor might vary by country.


       Other types of content that violate this policy



    Exceptions
    We may allow content that includes harassment if the primary purpose is educational, documentary, scienti c, or artistic
    in nature. This is not a free pass to harass someone. Some examples include:

    • Debates related to high-pro le o cials or leaders: Content featuring debates or discussions of topical issues
       concerning people who have positions of power, like high-pro le government o cials or CEOs of major multinational
       corporations.
    • Scripted performances: Insults made in the context of an artistic medium such as scripted satire, stand up comedy, or
       music (e.g. a diss track). Note: This is not a free pass to harass someone and claim “I was joking.”
       Harassment education or awareness: Content that features actual or simulated harassment for documentary
    • purposes or with willing participants (e.g. actors) to combat cyberbullying or raise awareness.

    Note: We take a harder line on content that maliciously insults someone based on their protected group status,
    regardless of whether or not they are a high-pro le person.



    Monetization and other penalties
                                                 Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 53 of 74
    In some rare cases, we may remove content or issue other penalties when a creator:
https://support.google.com/youtube/answer/2802268?hl=en                                                                              Go   SEP OCT NOV
                                                                                                                                                               👤     ⍰❎
     • Repeatedly encourages abusive audience behavior.
190 captures                                                                                                                                   15                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                 2019 2020 2021   ▾ About this capture
      • Repeatedly targets, insults and abuses an identi able individual based on their intrinsic attributes across multiple
         uploads.
      • Exposes an individual to risks of physical harm based on the local social or political context.
      • Creates content that harms the YouTube ecosystem by persistently inciting hostility between creators for personal
           nancial gain.



     Examples
     Here are some examples of content that’s not allowed on YouTube:

      • Repeatedly showing pictures of someone and then making statements like “Look at this creature’s teeth, they’re so
         disgusting!”, with similar commentary targeting intrinsic attributes throughout the video.
      • Targeting an individual based on their membership in a protected group, such as by saying: “Look at this lthy [slur
         targeting a protected group], I wish they’d just get hit by a truck.”
      • Using an extreme insult to dehumanize an individual based on their intrinsic attributes. For example: “Look at this dog
         of a woman! She’s not even a human being — she must be some sort of mutant or animal!”
      • Depicting an identi able individual being murdered, seriously injured, or engaged in a graphic sexual act without their
         consent.
      • Accounts dedicated entirely to focusing on maliciously insulting an identi able individual.


         More Examples

              • Targeting an individual based on their intrinsic attributes to wish for their death or serious injury, for example
                 “I wish someone would just bring a hammer down on that [Member of a Protected Group’s] face.”
              • Threatening someone’s physical safety. This includes implied threats like “when I see you next, things will
                 end badly for you,” explicit threats like “when I see you on Saturday I’m going to punch you in the face,” or
                 implying violence by saying things such as “You better watch out” while brandishing a weapon.
              • Posting an individual’s nonpublic personal identifying information like a phone number, home address, or
                 email to direct abusive attention or tra c toward them. For example: “I got a hold of their phone number,
                 keep on calling and leaving messages until they pick up!”
              • “Raiding” or directing malicious abuse to identi able individuals through in-game voice chat or messages
                 during a stream.
              • Directing users toward a YouTuber’s comment section for malicious abuse. For example: “everyone needs to
                 go over to this person’s channel right now and just go crazy, let them know how much we want them to die.”
                                                Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 54 of 74
           • “Swatting” or other prank calls to emergency or crisis response services, or encouraging viewers to engage in
https://support.google.com/youtube/answer/2802268?hl=en                                                                               Go   SEP OCT NOV
                                                                                                                                                                👤     ⍰❎
190 captures
               this or any other harassing behavior.                                                                                            15                    f 🐦
            •     Stalking
30 Mar 2015 - 20 Oct or attempting to blackmail users.
                     2020                                                                                                                  2019 2020 2021   ▾ About this capture

            • Zooming in on prolongedly focused emphasis on the breasts, buttocks or genital area of an identi able
               individual for the purposes of degrading, objectifying, or sexualizing.
            • Video game content which has been developed or modi ed (“modded”) to promote violence or hatred
               against an individual with the attributes noted above.

            Please remember these are just some examples, and don't post content if you think it might violate this policy.




     What happens if content violates this policy
     If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
     violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
     against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
     here.


     We may also terminate your channel or account for repeated violations of the Community Guidelines or Terms of Service,
     as well as due to a single case of severe abuse, or when the channel is dedicated to a policy violation. You can learn more
     about channel or account terminations here.


            Visit Creator Academy for more
     Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
     course.


             Give feedback about this article




                                                            Was this helpful?


                                                           Yes             No
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 55 of 74




             EXHIBIT B
                                                Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 56 of 74
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV          👤     ⍰❎
190 captures                                                                                                                                      17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                    2019 2020 2021   ▾ About this capture




     Harassment and cyberbullying policy




                  The safety of our creators, viewers, and partners is our highest priority – and we look to each of you to help us
                  protect this unique and vibrant community. It’s important you understand our Community Guidelines, and the
                  role they play in our shared responsibility to keep YouTube safe. Please take the time to carefully read the policy
                  below. You can also check out this page for a full list of our guidelines.



          We recently announced some updates on our harassment policy to better protect creators and users. The policy below
          has been updated to re ect these changes.


     Content that threatens individuals is not allowed on YouTube. We also do not allow content that targets an individual with
     prolonged or malicious insults based on intrinsic attributes, including their protected group status or physical traits.
                                              Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 57 of 74
    If you nd content that violates this policy, please report it. Instructions for reporting violations of our Community
https://support.google.com/youtube/answer/2802268?hl=en                                                                                 Go   SEP OCT NOV          👤     ⍰❎
     Guidelines are available here. If you've found multiple videos or comments that you would like to report, you can report
190 captures                                                                                                                                      17                    f 🐦
30 Marthe
       2015channel.
            - 20 Oct 2020For tips and best practices to stay safe, keep your account secure, and protect your privacy, check out this        2019 2020 2021   ▾ About this capture
     Help Center article.

    If speci c threats are made against you and you feel unsafe, report it directly to your local law enforcement agency.



    What this means for you
    If you're posting content
    Don’t post content on YouTube if it ts any of the descriptions noted below.

    • Content that features prolonged name calling or malicious insults (such as racial slurs) based on their intrinsic
       attributes. These attributes include their protected group status, physical attributes, or their status as a survivor of
       sexual assault, domestic abuse, child abuse etc.
    • Content uploaded with the intent to shame, deceive or insult a minor. A minor is de ned as a person under the legal
       age of majority. This usually means anyone younger than 18 years old, but the age of a minor might vary by country.


       Other types of content that violate this policy



    Exceptions
    We may allow content that includes harassment if the primary purpose is educational, documentary, scienti c, or artistic
    in nature. This is not a free pass to harass someone. Some examples include:

    • Debates related to high-pro le o cials or leaders: Content featuring debates or discussions of topical issues
       concerning people who have positions of power, like high-pro le government o cials or CEOs of major multinational
       corporations.
    • Scripted performances: Insults made in the context of an artistic medium such as scripted satire, stand up comedy, or
       music (e.g. a diss track). Note: This is not a free pass to harass someone and claim “I was joking.”
       Harassment education or awareness: Content that features actual or simulated harassment for documentary
    • purposes or with willing participants (e.g. actors) to combat cyberbullying or raise awareness.

    Note: We take a harder line on content that maliciously insults someone based on their protected group status,
    regardless of whether or not they are a high-pro le person.



    Monetization and other penalties
                                                Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 58 of 74
    In some rare cases, we may remove content or issue other penalties when a creator:
https://support.google.com/youtube/answer/2802268?hl=en                                                                               Go   SEP OCT NOV          👤     ⍰❎
     • Repeatedly encourages abusive audience behavior.
190 captures                                                                                                                                    17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                                  2019 2020 2021   ▾ About this capture
      • Repeatedly targets, insults and abuses an identi able individual based on their intrinsic attributes across multiple
         uploads.
      • Exposes an individual to risks of physical harm based on the local social or political context.
      • Creates content that harms the YouTube ecosystem by persistently inciting hostility between creators for personal
           nancial gain.



     Examples
     Here are some examples of content that’s not allowed on YouTube:

      • Repeatedly showing pictures of someone and then making statements like “Look at this creature’s teeth, they’re so
         disgusting!”, with similar commentary targeting intrinsic attributes throughout the video.
      • Targeting an individual based on their membership in a protected group, such as by saying: “Look at this lthy [slur
         targeting a protected group], I wish they’d just get hit by a truck.”
      • Targeting an individual and making claims they are involved in human tra cking in the context of a harmful conspiracy
         theory where the conspiracy is linked to direct threats or violent acts.
      • Using an extreme insult to dehumanize an individual based on their intrinsic attributes. For example: “Look at this dog
         of a woman! She’s not even a human being — she must be some sort of mutant or animal!”
      • Depicting an identi able individual being murdered, seriously injured, or engaged in a graphic sexual act without their
         consent.
      • Accounts dedicated entirely to focusing on maliciously insulting an identi able individual.


         More Examples



     What happens if content violates this policy
     If your content violates this policy, we’ll remove the content and send you an email to let you know. If this is your rst time
     violating our Community Guidelines, you’ll get a warning with no penalty to your channel. If it’s not, we’ll issue a strike
     against your channel. If you get 3 strikes, your channel will be terminated. You can learn more about our strikes system
     here.


     We may also terminate your channel or account for repeated violations of the Community Guidelines or Terms of Service,
     as well as due to a single case of severe abuse, or when the channel is dedicated to a policy violation. You can learn more
     about channel or account terminations here.
                                                 Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 59 of 74
             Visit Creator Academy for more
https://support.google.com/youtube/answer/2802268?hl=en                                                                Go   SEP OCT NOV
                                                                                                                                                 👤     ⍰❎
190 captures
     Would you rather learn about our Community Guidelines through videos and quizzes? Check out our Creator Academy
                                                                                                                                 17                    f 🐦
30 Mar 2015 - 20 Oct 2020                                                                                                   2019 2020 2021   ▾ About this capture
     course.


              Give feedback about this article




                                                           Was this helpful?


                                                          Yes           No
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 60 of 74




             EXHIBIT C
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 61 of 74
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 62 of 74
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 63 of 74




             EXHIBIT D
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 64 of 74
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 65 of 74
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 66 of 74




             EXHIBIT E
7/13/2020             (1) Susan Case
                                Wojcicki 5:20-cv-07502            Document
                                         on Twitter: "Thanks for reaching        1 Filed
                                                                          out. @YouTube, we're10/26/20       Page
                                                                                               working every day      67 of
                                                                                                                 to protect   74 from misinformation and h…
                                                                                                                            people


                                                    Tweet                                                                                 Search Twitter


                                                    Susan Wojcicki     @SusanWojcicki · May 1
            Home                                    Thanks for reaching out. @YouTube, we're working every day to protect           Relevant people
                                                    people from misinformation and help them find authoritative information.
                                                    We appreciate your partnership and will continue to consult with Members                  Susan Wojcicki
            Explore                                 of Congress as we address the evolving issues around #COVID19.                            @SusanWojcicki
                                                                                                                                              YouTube CEO
     1                                                   Adam Schiff       @RepAdamSchiff · Apr 30
            Notifications                             Misinformation is dangerous. Misinformation about public health is                      YouTube
                                                      deadly.                                                                                 @YouTube
                                                                                                                                              Black Lives Matter.
            Messages                                  I sent a letter to the CEOs of @Google, @YouTube and @Twitter urging
                                                      them to proactively inform users when they've interacted with medical                   Adam Schiff
                                                      misinformation.                                                                         @RepAdamSchiff
            Bookmarks                                                                                                                         Representing Califor
                                                      They can help save lives.                                                               Congressional Distri
                                                                                                                                              House Intelligence C
            Lists                                                                                                                             @HouseIntel).


            Profile                                                                                                                 What’s happening

                                                                                                                                    Politics · 24 minutes ago
            More                                                                                                                    American Airlines is ‘review
                                                                                                                                    the details’ after Ted Cruz w
                                                                                                                                    photographed on a flight w
                                                                                                                                    wearing a mandatory mask
                Tweet

                                                                                                                                    #WannaGetAway
                                                                                                                                    Book a low fare for your trip.
                                                                                                                                       Promoted by Southwest Airlin
                                                        208                  42                   90
                                                                                                                                    In memoriam · 2 hours ago
                                                                                                                                    Pregnant YouTube star Nico
                                            Replies                                                                                 Thea dies at 24

                                                        Silverblade       @SilverbladeDagg · May 1
                                                    Replying to @SusanWojcicki and @YouTube                                         Trending in California
                                                    Ironic that you say this to a Rep who made up a conversation between the        #LAUSD
                                                    President and the leader of Ukraine in a Congress hearing. Perhaps you
                                                    should just let the free market of ideas decide, instead of censoring truth        Los Angeles Times   · 1 ho
                                                    and lies and mess up both. Do something right for a change.                     New study suggests the cha
                                                                             2                    28                                of a big San Andreas quake
                                                                                                                                    tripled
                                                    Ricardo Medina @ramthrax · May 1                                                Trending with: San Andreas a
                                                                                                                                    Ridgecrest
                                                    Replying to @SusanWojcicki and @YouTube
                                                    When totalitarianism empowers, it only remains to get out of the system.
                                                                                                                                    Show more


                                                                                                                                    Terms Privacy policy Cookies A
                                                                                                                                    © 2020 Twitter, Inc.




                                                      BitChute is a peer-to-peer social video platform.
                                                      BitChute aims to put creators first and provide them with a service that
                                                      they can use to flourish and express their ideas freely.
                                                         bitchute.com

                                                                             6                    23


                                                    Vic-Triol @Vic_Triol · May 1
                                                    Replying to @SusanWojcicki and @YouTube
                                                                            i f   i ?" S    25 / lib          l    d       h ld ?
                                                                                                                                                                1/6
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 68 of 74




             EXHIBIT F
                                                  Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 69 of 74




H.Res.1154 - Condemning QAnon and rejecting the conspiracy theories it promotes.
116th Congress (2019-2020) | Get alerts

Sponsor:         Rep. Malinowski, Tom [D-NJ-7] (Introduced 09/25/2020)
Committees:      House - Judiciary; Intelligence (Permanent Select)
Latest Action: House - 10/02/2020 Motion to reconsider laid on the table Agreed to without objection. (All Actions)
Roll Call Votes: There has been 1 roll call vote
Tracker: Introduced     Agreed to in House



Summary(1)    Text(2)   Actions(13)   Titles(1)   Amendments(0)    Cosponsors(5)   Committees(2)    Related Bills(2)


There are 2 versions: Engrossed in House (10/02/2020)


Text available as: XML/HTML      XML/HTML (new window)       TXT    PDF (PDF provides a complete and accurate display of this text.) ?


Shown Here:
Engrossed in House (10/02/2020)



        H. Res. 1154



                                                       In the House of Representatives, U. S.,
                                                                                                                                         October 2, 2020.
         Whereas, throughout history, conspiracy theories that falsely blame secret cabals or marginalized groups for society’s ills have fueled prejudice,
            genocide, and acts of terrorism;
         Whereas QAnon is a movement promoting a collection of unfounded conspiracy theories that have spread widely on the internet since 2017;
         Whereas QAnon initially alleged that prominent Americans are engaged in a secret plot to control the world, while using their power to exploit
            children, and has expanded to embrace virtually every popular conspiracy theory of the last several decades, from questioning the truth
            about the September 11th terrorist attacks, to believing in alien landings, to denying the safety of vaccines;
         Whereas many QAnon followers express anti-Semitic views, and the Anti-Defamation League has said that the movement’s central conspiracy
            theory includes anti-Semitic elements;
                                 Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 70 of 74
Whereas conspiracy theories have been a central driver of anti-Semitism for centuries, and QAnon conspiracy theories are fanning the flames as
   anti-Semitism is on the rise in the United States and around the world;
Whereas the Federal Bureau of Investigation (FBI) has assessed with high confidence that “fringe political conspiracy theories”, including
   QAnon, “very likely motivate some domestic extremists, wholly or in part, to engage in criminal or violent activity”, and that these
   conspiracy theories “very likely encourage the targeting of specific people, places and organizations, thereby increasing the likelihood of
   violence against these targets”;
Whereas the FBI bases this assessment on “events in which individuals committed crimes, plotted attacks, or successfully carried out deadly
   violence, and who—either before or after their arrests—attributed their actions to their conspiratorial beliefs”;
Whereas QAnon adherents have been implicated in crimes that they claim their QAnon beliefs inspired, including—
         (1) a man arrested in 2018 for plotting to plant a bomb in the Illinois Capitol rotunda to make Americans aware of the “Pizzagate”
     conspiracy theory;
          (2) a man arrested in 2018 for using an armored car to block traffic on the Hoover Dam Bypass Bridge;
          (3) a man in Arizona arrested in 2019 for vandalizing a Catholic church;
          (4) a woman in Colorado arrested in 2019 for plotting an armed raid to kidnap her child, who had been taken from her custody;
          (5) a man charged with the murder of an organized crime boss in New York in 2019; and
           (6) a woman arrested in New York with a car full of knives after posting a video accusing Joe Biden of participating in child sex
     trafficking and threatening to kill him;
Whereas the FBI further assesses that “these conspiracy theories very likely will emerge, spread and evolve in the modern information
   marketplace * * * fostering anti-government sentiment, racial and religious prejudice, [and] increasing political tensions”;
Whereas, according to the Combating Terrorism Center at the United States Military Academy at West Point, “QAnon is arguably no longer
   simply a fringe conspiracy theory but an ideology that has demonstrated its capacity to radicalize to violence individuals at an alarming
   speed”;
Whereas Facebook, Twitter, and Google have removed or blocked QAnon groups and content from their platforms for violating their policies
   against misinformation, bullying, hate speech, and harassment;
Whereas QAnon adherents have been harming legitimate efforts to combat child exploitation and sex trafficking, including by overwhelming
   antitrafficking hotlines with false reports;
Whereas the conspiracy theories promoted by QAnon undermine trust in America’s democratic institutions, encourage rejection of objective
   reality, and deepen our Nation’s political polarization; and
Whereas our Nation’s polarization is further accentuated by others, from the far left to the far right, promoting extreme ideologies and
   antigovernment conspiracy theories, hijacking legitimate peaceful protests, and encouraging followers to damage, deface, or vandalize
   local, State, and Federal Government properties and to attack law enforcement: Now, therefore, be it
   Resolved, That the House of Representatives—
                              Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 71 of 74
     (1) condemns QAnon and rejects the conspiracy theories it promotes;
    (2) condemns all other groups and ideologies, from the far left to the far right, that contribute to the spread of unfounded
conspiracy theories and that encourage Americans to destroy public and private property and attack law enforcement officers;
     (3) encourages the Federal Bureau of Investigation, as well as all Federal law enforcement and homeland security agencies, to
continue to strengthen their focus on preventing violence, threats, harassment, and other criminal activity by extremists motivated by
fringe political conspiracy theories;
     (4) encourages the intelligence community to uncover any foreign support, assistance, or online amplification QAnon receives, as
well as any QAnon affiliations, coordination, and contacts with foreign extremist organizations or groups espousing violence; and
    (5) urges all Americans, regardless of our beliefs or partisan affiliation, to seek information from authoritative sources and to
engage in political debate from a common factual foundation.
Attest:




                                                                                                                                         Clerk.
Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 72 of 74




             EXHIBIT G
                                                     Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 73 of 74




H.Res.1154 - Condemning QAnon and rejecting the conspiracy theories it promotes.
116th Congress (2019-2020) | Get alerts



Summary(1)     Text(2)    Actions(13)    Titles(1)    Amendments(0)    Cosponsors(5)    Committees(2)    Related Bills(2)

13 results for All Actions | Compact
View

Date                     All Actions
10/02/2020-12:34pm Motion to reconsider laid on the table Agreed to without objection.
10/02/2020-12:34pm On agreeing to the resolution Agreed to by the Yeas and Nays: 371 - 18, 1 Present (Roll no. 218). (text: CR H5652-5653)
10/02/2020-11:50am Considered as unfinished business. (consideration: CR H5659)
10/02/2020-10:45am POSTPONED PROCEEDINGS - At the conclusion of debate on H. Res. 1154, the Chair put the question on adoption of the resolution and by voice vote,
                   announced the ayes had prevailed. Ms. Jayapal demanded the yeas and nays and the Chair postponed further proceedings until a time to be announced.
10/02/2020-10:45am The previous question was ordered pursuant to the rule.
10/02/2020-10:07am DEBATE - The House proceeded with one hour of debate on H. Res. 1154.
10/02/2020-10:06am Rule provides for consideration of H. Res. 1153 and H. Res. 1154 with 1 hour of general debate. Previous question shall be considered as ordered without
                   intervening motions. Measure will be considered read. Bill is closed to amendments.
10/02/2020-10:06am Considered under the provisions of rule H. Res. 1164. (consideration: CR H5652-5657)
10/01/2020-9:23pm        Rule H. Res. 1164 passed House.
10/01/2020-11:41am Rules Committee Resolution H. Res. 1164 Reported to House. Rule provides for consideration of H. Res. 1153 and H. Res. 1154 with 1 hour of general debate.
                   Previous question shall be considered as ordered without intervening motions. Measure will be considered read. Bill is closed to amendments.
09/25/2020               Referred to the Committee on the Judiciary, and in addition to the Committee on Intelligence (Permanent Select), for a period to be subsequently determined by
                         the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned.
09/25/2020               Referred to the Committee on the Judiciary, and in addition to the Committee on Intelligence (Permanent Select), for a period to be subsequently determined by
                         the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned.
09/25/2020               Introduced in House



 Actions Overview [2]  All Actions Except Amendments [13]  All Actions [13]
Roll Call Votes

See "roll call vote" in glossary Check all      House Roll Call Vote [1]

Action By
                                            Case 5:20-cv-07502 Document 1 Filed 10/26/20 Page 74 of 74
   House [13]

House Committees

   Intelligence (Permanent Select) [1]   Judiciary [1]
